

Exhibit 10.18


[EXECUTION VERSION]



























OPTION AGREEMENT
AND ESCROW INSTRUCTIONS




BY AND BETWEEN




KBSGI VON KARMAN TECH, LLC, a Delaware limited liability company (“Seller”)




AND




HOOMAN DAYANI, an individual, H. SEAN DAYANI, an individual and
HANK H. DAYANI, an individual (collectively, the “Buyer”)







[16842 Von Karman Ave, Irvine, CA 92606]




--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page1.BASIC TERMS AND DEFINITIONS; REFERENCES11.1Basic Terms and
Definitions11.2Option21.3References22.PURCHASE AND SALE33.PURCHASE PRICE AND
DEPOSIT33.1Purchase Price33.2Payment of Purchase Price33.3Disposition of Deposit
Upon Failure to Close44.PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE
DILIGENCE; TENANT ESTOPPEL CERTIFICATES; CONFIDENTIALITY44.1Property
Information44.2Title and Survey Review; Title Policy54.3Inspections; Due
Diligence Period74.4Tenant Estoppel
Certificates84.5Contracts94.6Confidentiality95.OPERATIONS AND RISK OF
LOSS105.1Ongoing Operations105.2New Contracts105.3Leasing
Arrangements105.4Damage or Condemnation116.SELLER’S AND BUYER’S
DELIVERIES116.1Seller’s Deliveries into Escrow11

1



--------------------------------------------------------------------------------




6.2Buyer’s Deliveries into Escrow126.3Closing Statements/Escrow Fees; Tenant
Notices136.4Post-Closing Deliveries137.CONDITIONS TO BUYER’S AND SELLER’S
OBLIGATIONS137.1Conditions to Buyer’s Obligations137.2Conditions to Seller’s
Obligations148.CLOSE OF ESCROW; POSSESSION149.ESCROW159.1Closing159.2Escrow and
Title Charges169.3Procedures Upon Failure of
Condition1610.PRORATIONS1710.1Collected Rent1710.2Operating Costs and Additional
Rent Reconciliation1710.3Taxes and Assessments1810.4Leasing Commissions, Tenant
Improvements and Contracts1910.5Tenant Deposits1910.6Utilities and Utility
Deposits1910.7Owner Deposits1910.8Percentage Rents2010.9Final Adjustment After
Closing2011.SELLER’S REPRESENTATIONS AND WARRANTIES; AS-IS2111.1Seller’s
Representations and Warranties2111.2As-Is2212.BUYER’S CONVENANTS,
REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA; INDEMNIFICATION24

2



--------------------------------------------------------------------------------




12.1Buyer’s Representations and
Warranties2412.2Release2512.3ERISA2612.4Indemnification2712.5Natural Hazard
Disclosure2712.6Environmental Disclosure2712.7Contracts2712.8Disclosure of
California Civil Code Section 1101.52813.DEFAULT AND DAMAGES2813.1DEFAULT BY
BUYER2813.2Default by Seller3114.BROKER’S COMMISSIONS3115.MISCELLANEOUS
PROVISIONS3115.1Notices3115.2Assignment; Binding on Successors and
Assigns3315.3Work Product3315.4Further Assurances3415.5Attorney’s
Fees3415.6Survival of Representations, Warranties, Covenants, Obligations and
Agreements3415.7Entire Agreement3515.8Governing
Law3515.9Counterparts3515.10Headings; Construction3515.11Time of
Essence3515.12Partial Validity; Severability36

3



--------------------------------------------------------------------------------




15.13No Third-Party Beneficiaries3615.14Waiver of CC Section 16623615.15Joint
Product of Parties3615.16Calculation of Time Periods3615.17Procedure for
Indemnity3615.18Waiver of Jury Trial3715.19No Personal Liability3715.20Joint and
Several Liability37




4



--------------------------------------------------------------------------------



OPTION AGREEMENT
AND ESCROW INSTRUCTIONS
THIS OPTION AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is made and
entered into as of November 25, 2019, between KBSGI VON KARMAN TECH, LLC, a
Delaware limited liability company (“Seller”), and HOOMAN DAYANI, an individual,
H. SEAN DAYANI, an individual, and HANK H. DAYANI, an individual (collectively,
the “Buyer”), with reference to the following:
A.Seller is the owner of the improved real property consisting of an office
building of approximately 101,161 square feet of rentable office space (the
“Real Property”) described on Exhibit A attached hereto together with certain
personal property located upon or used in connection with such improved real
property and certain other assets relating thereto, all as more particularly
described in Section 2 hereof.
B.Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Real Property, together with certain personal property and related assets on
the terms and subject to the conditions contained in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.BASIC TERMS AND DEFINITIONS; REFERENCES
1.1Basic Terms and Definitions.
(a)Effective Date. The effective date of this Agreement shall be the date set
forth above (“Effective Date”).
(b)Closing Date. The last day that Close of Escrow (as defined in Section 8.1
hereof) may occur shall be December 31, 2019, at 1:00 p.m. (California time), or
such earlier date as may be agreed to by Seller and Buyer (in their sole
discretion) (the “Closing Date”); provided, however, Buyer may extend the
Closing Date to January 15, 2020, provided that by December 16, 2019, Buyer
delivers to Seller notice of Buyer’s intention to extend the Closing Date and
Buyer deposits with Escrow Holder an additional deposit, in cash or current
funds, in the amount of One Million Dollars ($1,000,000.00)(the “Extension
Deposit”), which shall be credited at the Close of Escrow towards the Purchase
Price. The Extension Deposit, once made, will be treated as part of the Deposit
(as such term is defined below).
(c)Title Review Period. The “Title Review Period” shall end on November 25,
2019, at 5:00 p.m. (California time).
(d)Due Diligence Period. The “Due Diligence Period” shall end on November 27,
2019, at 5:00 p.m. (California time).
(e)Escrow Holder. The escrow holder shall be Commonwealth Land Title Insurance
Company (“Escrow Holder”), whose address is 4100 Newport Place Drive, Suite 120,


1



--------------------------------------------------------------------------------



Newport Beach, California 92660, Escrow Officer: Joy Eaton; Telephone: (949)
724-3145; Telecopier: (949) 271-5762.
(f)Title Company. The title company shall be Commonwealth Land Title Insurance
Company (“Title Company”), whose address is 888 S. Figueroa Street, Suite 2100,
Los Angeles, California 90017, Title Coordinator: Amy Musselman; Telephone:
(213) 330-3041; Telecopier (213) 330-3085, with a copy to Anthony A. Behrstock;
Telephone: (213) 330-2333; Telecopier: (213) 330-3113.
1.2Option. Seller hereby grants to Buyer the option (the “Option”) to acquire
the Property (as defined below) (it being acknowledged that Buyer shall have no
right to acquire less than the entire Property) upon the terms and conditions
set forth in this Agreement, which Option must be exercised, if at all, in
accordance with the terms and conditions set forth in this Section 1.2 below,
and may be exercised at any time commencing as of the Effective Date and
continuing through 5:00 p.m. (California time) on and including the last day of
the Due Diligence Period (as defined below) (the “Option Term”).
1.2.1Exercise of Option. If Buyer elects to exercise the Option, Buyer must make
such election prior to the expiration of the Due Diligence Period by both: (a)
delivering to Seller a written option notice of such election (the “Option
Notice”), which Option Notice shall be in the form of that attached hereto as
Exhibit I, and (b) prior to the expiration of the Due Diligence Period,
delivering to Escrow Agent the Deposit described in Section 3.2.1 below. Subject
to the satisfaction (or waiver) of all closing conditions set forth in Sections
7.1 and 7.2, the Close of Escrow shall occur on the Closing Date. At any time
prior to the exercise of the Option, Buyer shall have the right to terminate
this Agreement upon written notice to Seller in which event, this Agreement
shall immediately terminate, Seller shall be entitled to retain the Option
Payment (as defined below), and Buyer and Seller shall no longer have any rights
or remedies under this Agreement, except for those that, by their terms,
expressly survive such termination.
1.2.2Option Payments. In consideration of Seller’s granting to Buyer the Option,
within one (1) business day following the Effective Date, Buyer shall remit to
Seller in cash or current funds an option payment in the amount of $1,000,000
(the “Option Payment”). The Option Payment, once made, shall not be refundable
to Buyer under any circumstance and shall be deemed earned by Seller upon
payment of the same; provided, however, if Buyer terminates this Agreement
pursuant to the provisions of Section 13.2 as a result of Seller’s default,
Buyer shall be entitled to the return of the Option Payment. The Option Payment
is consideration for the granting of the Option but shall, concurrently with the
Closing, be applicable to the Purchase Price.
1.3References. All references to Exhibits refer to Exhibits attached to this
Agreement and all such Exhibits are incorporated herein by reference. The words
“herein,” “hereof,” “hereinafter” and words of similar import refer to this
Agreement as a whole and not to any particular Section hereof.


2



--------------------------------------------------------------------------------



2.PURCHASE AND SALE
Following Buyer’s exercise of the Option in accordance with the terms and
conditions of Section 1.2 hereof, and subject to the terms and conditions of
this Agreement, Seller agrees to sell, assign and transfer to Buyer and Buyer
agrees to purchase from Seller, for the purchase price set forth in Section 3
hereof, all of Seller’s right, title and interest in and to the following
(collectively, the “Property”):
2.1The Real Property, together with the buildings located thereon, and all
associated parking areas, and all other improvements located thereon (the
buildings and such other improvements are referred to herein collectively as the
(“Improvements”)); all references hereinafter made to the Real Property shall be
deemed to include all rights, privileges, easements and appurtenances benefiting
the Real Property and/or the Improvements situated thereon, including, without
limitation, all mineral and water rights and all easements, rights-of-way and
other appurtenances used or connected with the beneficial use or enjoyment of
the Real Property;
2.2All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”) listed on Exhibit B attached hereto or otherwise left on
the Real Property at the Close of Escrow to the extent owned by Seller;
2.3All of Seller’s interest in any intangible property (expressly excluding the
name “KBS” or any derivative thereof, or any name that includes the word “KBS”
or any derivative thereof) used or useful in connection with the foregoing,
including, without limitation, all contract rights, warranties, guaranties,
licenses, permits, entitlements, governmental approvals, architectural plans and
specifications, conceptual design drawings, renderings, surveys, engineering
plans, third party reports and studies, and certificates of occupancy which
benefit the Real Property and/or the Personal Property;
2.4All of Seller’s interest in all leases affecting the Real Property as of the
Close of Escrow (the “Leases”); and
2.5All of Seller’s interest in the contracts listed on Exhibit C attached hereto
and all contracts hereafter entered into by Seller to the extent permitted by
the provisions of this Agreement (the “Contracts”).
Notwithstanding anything to the contrary contained herein, the term “Property”
shall expressly exclude any Rents (as such term is defined in Section 10.1
hereof) or any other amounts payable by tenants under the Leases for periods
prior to the Close of Escrow, any Rent or other amounts payable by any former
tenants of the Property, and any judgments, stipulations, orders, or settlements
with any tenants under the Leases or former tenants of the Property (hereinafter
collectively referred to as the “Excluded Property”).
3.PURCHASE PRICE AND DEPOSIT
3.1Purchase Price. The purchase price for the Property shall be Twenty-Five
Million Four Hundred Thousand Dollars ($25,400,000) (the “Purchase Price”).
3.2Payment of Purchase Price. The Purchase Price shall be payable as follows:


3



--------------------------------------------------------------------------------



3.2.1If Buyer exercises the Option, then within two (2) business days after
Buyer’s exercise of the Option in accordance with Section 1.2 hereof, but no
later than the expiration of the Due Diligence Period, Buyer shall deposit in
escrow with Escrow Holder, in cash or current funds, the additional sum of One
Million Dollars ($1,000,000) (the “Deposit”), which shall be credited to the
Purchase Price at Closing. Immediately upon Escrow Holder’s receipt of the
Deposit (the “Opening of Escrow”), Escrow Holder shall invest the same in a
federally insured interest-bearing account acceptable to Seller and Buyer, with
all interest accruing thereon credited to the Purchase Price. For purposes of
this Agreement, any interest accruing on the Deposit from time to time shall be
deemed part of the Deposit. Upon the timely exercise of the Option by Buyer and
the funding of the Deposit, the Deposit shall become nonrefundable subject to
the terms and conditions of this Agreement.
3.2.2Following Buyer’s exercise of the Option in accordance with the terms and
conditions of Section 1.2 hereof, and provided all the conditions in Section 7.1
hereof have been satisfied or waived by Buyer, Buyer shall deposit in cash or
current funds with Escrow Holder no later than 1:00 p.m. (California time) one
(1) business day prior to the Closing Date (as defined in Section 1.1(b) hereof)
an amount equal to the Purchase Price less the Deposit and the Option Payment
and all interest accrued on the Deposit, plus or minus applicable prorations
pursuant to Section 10 hereof.
3.3Disposition of Deposit Upon Failure to Close. If the Close of Escrow fails to
occur due to Buyer’s default under this Agreement (all of the conditions to
Buyer’s obligation to close having been satisfied or waived), then the
disposition of the Deposit and all interest accrued thereon shall be governed by
Section 13.1 hereof; if the Close of Escrow fails to occur due to Seller’s
default under this Agreement (all of the conditions to Seller’s obligation to
close having been satisfied or waived), then the Deposit, the Option Payment,
and all interest accrued thereon shall promptly be refunded to Buyer; and if the
Close of Escrow fails to occur due to the failure of any of the conditions set
forth in Sections 7.1 or 7.2 hereof other than as a result of Buyer’s or
Seller’s default under this Agreement, then the disposition of the Deposit and
all interest accrued thereon shall be governed by Section 9.3 hereof.
4.PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE; TENANT
ESTOPPEL CERTIFICATES; CONFIDENTIALITY
4.1Property Information. To the extent not already made available to Buyer,
Seller shall make available to Buyer within one (1) business day after the date
of this Agreement, to the extent in Seller’s possession or in the possession of
Seller’s property manager, the following, all of which shall be made available
for review and copying (at Buyer’s cost and expense) electronically through an
on-line portal or electric vault, or at the offices of KBS Capital Advisors LLC
(at the address set forth in Section 15.1 hereof) or at the Real Property
(collectively, the “Property Information”):
(a)the Leases;
(b)a current rent roll for the Real Property, indicating rents collected,
scheduled rents and concessions, delinquencies, and security deposits held
(collectively, the “Rent Rolls”);


4



--------------------------------------------------------------------------------



(c)the most current operating statements for the Real Property, if available
(collectively, the “Operating Statements”);
(d)copies of the Contracts;
(e)existing land title surveys, if any, for the Real Property (collectively, the
“Existing Surveys”);
(f)any written notice of violation, or open-work order, if any, received by
Seller over the last twelve (12) months from any governmental agency having
jurisdiction or authority with respect to the Property; and
(g)any environmental, soils and/or engineering reports prepared for Seller or
Seller’s predecessors.
Under no circumstances shall Buyer be entitled to review any appraisals relating
to the Property or any internal financial audits relating to the Property.
4.2Title and Survey Review; Title Policy.
4.2.1Delivery of Title Report. Seller shall promptly request the Title Company
to deliver to Buyer a preliminary title report or title commitment covering the
Real Property (the “Title Report”), together with copies of all documents
(collectively, the “Title Documents”) referenced in the Title Report. Buyer, at
its option and expense, may (a) obtain a new survey for the Real Property or (b)
cause one or more of the Existing Surveys to be updated or recertified. Buyer
understands and acknowledges that if Buyer elects to obtain a new survey or an
updated or recertified survey for the Real Property the completion and/or
delivery of the surveys or updated or recertified surveys shall not be a
condition precedent to the Close of Escrow. Notwithstanding the foregoing, Buyer
further acknowledges that Seller makes no representations or warranties, and
Seller shall have no responsibility, with respect to the completeness of the
Title Documents made available to Buyer by the Title Company.
4.2.2Title Review and Cure. Commencing from the date of this Agreement and
continuing through and including the Title Review Period, Buyer shall have the
right to approve or disapprove the condition of title to the Real Property. On
or before the expiration of the Title Review Period, Buyer shall deliver to
Seller and Escrow Holder written notice (“Buyer’s Title Notice”) of Buyer’s
approval or disapproval of the matters reflected in the Title Report and any
Existing Survey; Buyer’s Title Notice delivered by Buyer to Seller must state
that it is a “Buyer’s Title Notice being delivered in accordance with the
provisions of Section 4.2.2 of the Purchase Agreement.” The failure of Buyer to
deliver to Seller Buyer’s Title Notice on or before the expiration of the Title
Review Period shall be deemed to constitute Buyer’s approval of the condition of
title to the Real Property. If Buyer disapproves any matter of title shown in
the Title Report or Existing Survey for the Real Property, then Seller may, but
shall have no obligation to, within one (1) business day after its receipt of
the Buyer’s Title Notice for the Real Property (“Seller’s Election Period”),
elect to eliminate or ameliorate to Buyer’s reasonable satisfaction the
disapproved title matters by giving Buyer written notice (“Seller’s Title
Notice”) of those disapproved title matters, if any, which Seller agrees to so
eliminate or ameliorate by the Closing Date. Buyer acknowledges and agrees that
any title
5



--------------------------------------------------------------------------------



exception disapproved by Buyer shall be deemed ameliorated to Buyer’s reasonable
satisfaction to the extent that Seller either causes such exception to be
removed from the Title Policy (as such term is defined in Section 4.2.3 hereof)
or to be affirmatively insured over. If Seller does not elect to, or is unable
to, eliminate or ameliorate any disapproved title matters, Buyer reasonably
disapproves Seller’s Title Notice, or Seller fails to timely deliver Seller’s
Title Notice, then Buyer shall have the right, upon delivery to Seller and
Escrow Holder (on or before one (1) business day following the expiration of
Seller’s Election Period) of a written notice, to either: (a) waive its prior
disapproval, in which event said disapproved matters shall be deemed approved;
or (b) terminate this Agreement and the Escrow (as such term is defined in
Section 9.1 hereof). Failure to take either one of the actions described in (a)
and (b) above shall be deemed to be Buyer’s election to take the action
described in clause (a) above. If Buyer elects to terminate this Agreement as
provided in clause (b) above, this Agreement shall automatically terminate, the
parties shall be released from all further obligations under this Agreement
(except pursuant to any provisions which by their terms survive a termination of
this Agreement), the Deposit shall be immediately returned to Buyer and Buyer
shall immediately return all Property Information to Seller. Buyer shall have
been deemed to have approved any title exception that Seller is not obligated to
remove and to which either Buyer did not object as provided above, or to which
Buyer did object, but with respect to which Buyer did not terminate this
Agreement. Notwithstanding anything stated to the contrary herein, Seller
covenants and agrees to remove (or cause to be removed) from the Property (which
obligation shall be deemed satisfied if the same is insured over and the amount
secured by any of the instruments referenced in clauses (a) and (b) below have
been paid and the holders of the same are obligated to cause the same to be
released from the Property) concurrently with the Close of Escrow (a) all deeds
of trust, mortgages and/or other debt instruments to the extent executed by
Seller or expressly assumed by Seller in writing, and (b) any other monetary
liens (other than mechanic’s liens that are considered Permitted Exceptions)
which are of an ascertainable amount, and do not exceed $25,000 in the aggregate
and are capable of being removed upon the payment of no more than $25,000 in the
aggregate.
4.2.3Delivery of Title Policy at Closing. Following Buyer’s exercise of the
Option in accordance with the terms and conditions of Section 1.2 hereof, and as
a condition precedent to the Close of Escrow, the Title Company shall have
issued and delivered to Buyer, or shall have committed to issue and deliver to
Buyer, with respect to the Real Property, at Seller’s cost, a Standard Coverage
Owner’s Policy of Title Insurance (2006 Form) (the “Title Policy”) issued by the
Title Company as of the date and time of the recording of the Deed (as such term
is defined in Section 6.1 hereof) for the Real Property, in the amount of the
Purchase Price insuring Buyer as owner of good, marketable and indefeasible fee
simple title to the Real Property, subject only to the Permitted Exceptions (as
hereinafter defined). Buyer shall have the right to request that the Title
Policy be issued in the form of an ALTA extended owner’s policy (but subject to
the Permitted Exceptions and provided that the issuance of an ALTA extended
owner’s policy shall not be a condition to Closing), provided Buyer pays any and
all additional premiums related to the extended coverage (as well as all title
policy endorsements) in excess of standard coverage. For purposes of this
Agreement, “Permitted Exceptions” shall mean and include (a) any lien to secure
payment of real estate taxes, including special assessments, not delinquent, (b)
the lien of supplemental taxes assessed pursuant to Chapter 3.5 commencing with
Section 75 of the California Revenue and Taxation Code, (c) all matters which
could be revealed or disclosed by a physical inspection or a survey of the Real
Property and matters affecting the
6



--------------------------------------------------------------------------------



Real Property which are created by or with the written consent of Buyer or which
do not materially and deleteriously affect Buyer’s contemplated use of the Real
Property, (d) the rights of the tenants under the Leases affecting the Real
Property, (e) all exceptions disclosed by the Title Report relating to the Real
Property and which are approved or deemed approved by Buyer in accordance with
Section 4.2.2 hereof, (f) any exception for liens (and/or potential liens) for
services, labor or materials heretofore or hereafter furnished to the Property
for which Buyer is entitled to a credit at Closing pursuant to this Agreement,
for which Buyer is expressly responsible for payment under the terms of this
Agreement, and/or which arises from any services, labor or materials contracted
for by any tenant at the Property and with respect to which any such tenant is
responsible for payment under the terms of its Lease, and (g) all applicable
laws, ordinances, rules and governmental regulations (including, without
limitation, those relating to building, zoning and land use) affecting the
development, use, occupancy or enjoyment of the Real Property.
4.3Inspections; Due Diligence Period
4.3.1Inspections in General. Commencing from the Effective Date and continuing
through and including the Closing Date, Buyer, its agents, and employees shall
have a limited license (the “License”) to enter upon the Real Property for the
purpose of making non-invasive inspections at Buyer’s sole risk, cost and
expense. Before any such entry, Buyer shall provide Seller with a certificate of
insurance naming Seller as an additional insured and with an insurer and
insurance limits and coverage reasonably satisfactory to Seller. In addition,
Buyer, its agents, contractors, or subcontractors shall maintain, and shall have
provided evidence reasonably satisfactory to Seller of Workers Compensation
Insurance (including a Waiver of Subrogation endorsement in favor of Seller)
with coverage amounts required by the applicable statutes of either the state
where (a) such entry occurs, or (b) employees of the Buyer, its agents,
contractors, or subcontractors, as applicable, are domiciled. All of such
entries upon the Real Property shall be at reasonable times during normal
business hours and after at least forty-eight (48) hours prior notice to Seller
or Seller’s agent, and Seller or Seller’s agent shall have the right to
accompany Buyer during any activities performed by Buyer on the Real Property.
Notwithstanding anything stated to the contrary herein, Buyer shall have no
right to inspect any of the occupied space in the Real Property, and Buyer shall
not contact or speak to any of the tenants under the Leases, unless Buyer
provides Seller with no less than forty-eight (48) hours prior written notice of
such intention and Seller or Seller’s representative is present during such
inspections and/or discussions with tenants; any discussions with tenants shall
immediately cease at the tenant’s request and any discussions with tenants must
be limited to their existing tenancy and premises and may not involve any lease
renegotiations. Seller agrees to make itself or its representatives reasonably
available to be present during Buyer’s inspections and/or discussions with
tenants. Inspections by Buyer shall not interfere with the rights of tenants. At
Seller’s request, Buyer shall provide Seller (at no cost to Seller) with a copy
of the results of any tests and inspections made by Buyer, excluding only market
and economic feasibility studies. If any inspection or test disturbs the Real
Property, Buyer will restore the Real Property to the same condition as existed
before the inspection or test. Buyer shall defend, indemnify Seller and hold
Seller, Seller’s trustees, officers, tenants, agents, contractors and employees
and the Real Property harmless from and against any and all losses, costs,
damages, claims, or liabilities, including but not limited to, mechanics’ and
materialmen’s liens and Seller’s attorneys’ fees, to the extent arising out of
or in connection with Buyer’s, or its agents’, contractors’, employees’,
7



--------------------------------------------------------------------------------



or invitees’ entry upon or inspection of the Real Property, but expressly
excluding any such losses, costs, damages, claims or liabilities arising from
Buyer’s discovery of a preexisting condition on the Real Property (so long as
Buyer does not exacerbate any preexisting condition) or arising from Seller’s
negligence or willful misconduct. The License may be revoked by Seller at any
time and shall in any event be deemed revoked upon termination of this
Agreement. The provisions of this Section 4.3.1 shall survive the Close of
Escrow or the earlier termination of this Agreement.
4.3.2Environmental Inspections. The inspections under Section 4.3.1 may include
non-invasive Phase I environmental inspections of the Real Property, but no
Phase II environmental inspections or other invasive inspections or sampling of
soil or materials, including without limitation construction materials, either
as part of the Phase I inspections or any other inspections, shall be performed
without the prior written consent of Seller, which may be withheld in its sole
and absolute discretion, and if consented to by Seller, the proposed scope of
work and the party who will perform the work shall be subject to Seller’s review
and approval. At Seller’s request, Buyer shall deliver to Seller (at no cost to
Seller) copies of any Phase II or other environmental reports to which Seller
consents as provided above.
4.3.3Termination During Due Diligence Period. If Buyer determines, in its sole
discretion, prior to the expiration of the Due Diligence Period, that the Real
Property is unacceptable for Buyer’s purposes, Buyer shall have the right to
terminate this Agreement by giving to Seller a notice of termination
(“Termination Notice”) to Seller before the expiration of the Due Diligence
Period and prior to Buyer’s exercising the Option, in which event the Option
Payment shall be retained by Seller, Buyer shall immediately return all Property
Information to Seller and, except for those provisions of this Agreement which
expressly survive the termination of this Agreement, the parties hereto shall
have no further obligation hereunder. If Buyer timely delivers the Option Notice
to Seller and Escrow Holder on or before the expiration of the Due Diligence
Period, then Buyer shall be deemed to be satisfied with all aspects of all the
Real Property, including, without limitation, the condition and suitability of
all the Real Property for Buyer’s intended use, and Buyer shall be obligated to
acquire the Real Property in accordance with the provisions of this Agreement.
Buyer’s delivery of a Termination Notice to Seller, or Buyer’s failure to timely
deliver an Option Notice to Seller, shall constitute Buyer’s election to
terminate this Agreement with respect to the Real Property as provided above in
this Section 4.3.3.
4.4Tenant Estoppel Certificates. Seller shall endeavor to secure and deliver to
Buyer by the Closing Date estoppel certificates for all Leases consistent with
the information in the Rent Rolls and substantially in the form attached hereto
as Exhibit D or such form as may be required under the applicable Leases. Buyer
may terminate this Agreement upon two (2) business days written notice to Seller
if, no less than three (3) business days prior to the Closing Date, Seller fails
to deliver to Buyer estoppel certificates substantially in the form attached
hereto as Exhibit D or such form as may be required under any particular Lease
(“Tenant Estoppel Certificates”), executed by tenants under Leases covering at
least eighty-five percent (85%) of the leased rental floor area of the Real
Property and meeting the foregoing requirements. Seller will provide Buyer with
the executed Tenant
8



--------------------------------------------------------------------------------



Estoppel Certificates promptly upon receipt thereof by Seller. Buyer shall be
deemed to have approved an executed Tenant Estoppel Certificate unless it
notifies Seller in writing of its disapproval of the same within two (2)
business days following its receipt of the same.
4.5Contracts. Buyer shall assume the obligations arising from and after the
Closing Date under the Contracts; provided, however, notwithstanding anything
stated to the contrary herein, Buyer shall not be obligated to assume any of
Seller’s obligations under, and Seller shall terminate at Close of Escrow, the
management and leasing agreement listed in Exhibit C attached hereto and made a
part hereof, except that, notwithstanding Seller’s termination of the management
and leasing agreement listed in Exhibit C attached hereto, and in consideration
of Seller’s terminating the same, Buyer shall be responsible for, and Buyer
shall assume pursuant to the terms and provisions of the Assignment of Leases
and Contracts and Bill of Sale, as hereinafter defined, all leasing commissions
payable (notwithstanding the termination of the management and leasing
agreement) under Article IX of the leasing agreement listed in Exhibit C
attached hereto after the Close of Escrow arising out of the lease of space in
the Property after the Close of Escrow. In addition, to the extent that any of
the work being performed under that certain construction contract dated July 12,
2019, entered into by and between Tri-City Builders and Seller, is not completed
or paid for prior to the Closing Date (a) Buyer shall be entitled to a credit
towards the Purchase Price equal to the remaining balance under such
construction contracts, but only to the extent (i) the same remains unpaid as of
the Closing Date, and (ii) Buyer has not otherwise received a credit towards the
Purchase Price for such unpaid work under such construction contract in the form
of tenant improvement allowances as reflected on Schedule 1-2 and pursuant to
Section 5.3 hereof, and (b) Buyer shall assume (pursuant to the terms and
conditions of the Assignment of Leases and Contracts and Bill of Sale) Seller’s
obligations under such construction contract. In connection with the foregoing,
prior to the Closing Date, upon written request by Buyer, Seller shall provide
to Buyer evidence reasonably satisfactory to Buyer confirming the amounts, if
any, that remain owing under the construction contracts referenced above.
4.6Confidentiality. Prior to the Close of Escrow or in the event the Close of
Escrow never occurs, the Property Information and all other information, other
than matters of public record or matters generally known to the public,
furnished to, or obtained through inspection of the Real Property by, Buyer, its
affiliates, lenders, employees, attorneys, accountants and other professionals
or agents relating to the Real Property, will be treated by Buyer, its
affiliates, lenders, employees and agents as confidential, and will not be
disclosed to anyone (except as reasonably required in connection with Buyer’s
evaluation of the Real Property) except to Buyer’s consultants who agree to
maintain the confidentiality of such information, and will be returned to Seller
by Buyer if the Close of Escrow does not occur. The terms of this Agreement will
not be disclosed to anyone prior to or after the Close of Escrow except to
Buyer’s and Seller’s consultants who agree to maintain the confidentiality of
such information and Seller and Buyer agree not to make any public announcements
or public disclosures or communicate with any media with respect to the subject
matter hereof without the prior written consent of the other party (in their
sole and absolute discretion). The confidentiality provisions of this Section
4.6 shall not apply to any disclosures made by Buyer or Seller as required by
law, by court order, or in connection with any subpoena served upon Buyer or
Seller; provided Buyer and Seller shall provide each other with written notice
before making any such disclosure. Notwithstanding the foregoing and anything to
the contrary in this Agreement, nothing contained herein shall impair Seller’s
(or any Seller affiliate’s) right to disclose information relating to this
Agreement or the
9



--------------------------------------------------------------------------------



Property (a) to any due diligence representatives and/or consultants that are
engaged by, work for or are acting on behalf of, any securities dealers and/or
broker dealers evaluating Seller or its affiliates, (b) in connection with any
filings (including any amendment or supplement to any S-11 filing) with
governmental agencies (including the United States Securities and Exchange
Commission) by any REIT holding an interest (direct or indirect) in Seller, and
(c) to any broker/dealers in the Seller’s or any REIT’s broker/dealer network
and any of the REIT’s or Seller’s investors.
5.OPERATIONS AND RISK OF LOSS
5.1Ongoing Operations. During the pendency of this Agreement, but subject to the
limitations set forth below, Seller shall carry on its businesses and activities
relating to the Real Property substantially in the same manner as it did before
the date of this Agreement. The new and pending lease transactions (the “New and
Pending Lease Transactions”) reflected on Schedule 1-1 and Schedule 1-2 attached
hereto shall be deemed approved by Buyer for purposes of this Agreement.
5.2New Contracts. Prior to the earlier to occur of the expiration of the Due
Diligence Period or Buyer’s exercise of the Option, Seller may without Buyer’s
consent enter into contracts relating to the Real Property, provided that Seller
provides Buyer with written notice of the same. Following the earlier to occur
of the expiration of the Due Diligence Period or Buyer’s exercise of the Option,
Seller will not enter into any contract that will be an obligation affecting the
Real Property subsequent to the Close of Escrow (except contracts entered into
in the ordinary course of business that are terminable without cause on 30-days’
notice), without the prior consent of the Buyer, which shall not be unreasonably
withheld or delayed.
5.3Leasing Arrangements. Prior to the earlier to occur of the expiration of the
Due Diligence Period or Buyer’s exercise of the Option, Seller shall obtain
Buyer’s consent, which Buyer shall not unreasonably withhold or delay, to enter
into new leases of space in the Real Property and amendments, expansions and
renewals of the Leases. Following the earlier to occur of the expiration of the
Due Diligence Period or Buyer’s exercise of the Option, except for the New and
Pending Lease Transactions, Seller shall obtain Buyer’s consent (which Buyer may
withhold in its sole and absolute discretion) before entering into any new lease
of space in the Real Property and before entering into a Lease amendment,
expansion, or renewal; provided, however, in the event Buyer terminates this
Agreement under Section 7.1 of this Agreement due to Seller’s failure to comply
with this Section 5.3, then the Option Payment and all interest accrued thereon
shall promptly be refunded to Buyer. Notwithstanding the foregoing, Buyer shall
be deemed to have consented to any new lease or any Lease amendment, expansion,
or renewal if it has not notified Seller specifying with particularity the
matters to which Buyer reasonably objects, within five (5) days after its
receipt of Seller’s written request for consent, together with a copy of the
Lease amendment, expansion, or renewal or the new lease; provided, however,
Buyer’s consent shall not be required for any Lease amendment, expansion and/or
extension which is provided for in the Lease and with respect to which Seller
does not have any discretion. At the Close of Escrow, (a) Buyer shall reimburse
Seller for commissions, legal fees, the cost of tenant improvements, and all
other leasing costs and expenses paid by Seller with respect to all New and
Pending Lease Transactions entered into and listed on Schedule 1-1 attached
hereto and with respect to all other Lease amendments, expansions or renewals or
new
10



--------------------------------------------------------------------------------



leases that were entered into pursuant to this Section 5.3 between the Effective
Date and the Close of Escrow, (b) Buyer shall be entitled to a credit towards
the Purchase Price equal to the leasing commissions, tenant improvement
allowances and free rent credits referred to in Schedule 1-2 attached hereto to
the extent such transaction has been entered into and the amounts set forth on
Schedule 1-2 attached hereto remain unpaid and due and owing as of the Close of
Escrow, and (c) Buyer shall assume in writing (pursuant to the Assignment of
Leases and Contracts and Bill of Sale) Seller’s obligations (whether arising
before or after the Closing Date) under the Leases referred to in Schedule 1-1
and Schedule 1-2 attached hereto (to the extent they have been entered into),
and all new leases and Lease amendments, expansions or renewals entered into in
accordance with the terms of this Agreement.
5.4Damage or Condemnation. Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened against the
Real Property before the Close of Escrow, and risk of loss to the Real Property
due to fire, flood or any other cause before the Close of Escrow, shall remain
with Seller. If, after Buyer’s exercise of the Option in accordance with the
terms of Section 1.2 hereof and before the Close of Escrow the Real Property or
any portion thereof shall be materially damaged, or if the Real Property or any
material portion thereof shall be subjected to a bona fide threat of
condemnation or shall become the subject of any proceedings, judicial,
administrative or otherwise, with respect to the taking by eminent domain or
condemnation (collectively, an “Event”), then Buyer may elect not to acquire the
Real Property by delivering written notice of such election to Seller within
five (5) days after Buyer learns of the damage or taking, in which event Buyer
shall no longer be obligated to purchase, and Seller shall no longer be
obligated to sell, the Real Property and the Deposit (once made) (but not the
Option Payment) shall be returned to Buyer. If the Closing Date is within the
aforesaid 5-day period, then the Close of Escrow shall be extended to the next
business day following the end of said 5-day period. If no such election is made
or if the Event occurs during the pendency of this Agreement but prior to
Buyer’s exercise of the Option in accordance with the terms of Section 1.2
hereof and Buyer subsequently exercises the Option in accordance with the terms
of Section 1.2 hereof, and in any event if the damage is not material, this
Agreement shall remain in full force and effect, the purchase contemplated
herein, less any interest taken by eminent domain or condemnation, shall be
effected with no further adjustment, and upon the Close of Escrow, Seller shall
assign, transfer and set over to Buyer all of the right, title and interest of
Seller in and to any awards that have been or that may thereafter be made for
such taking, and Seller shall assign, transfer and set over to Buyer any
insurance proceeds that may thereafter be made for such damage or destruction
giving Buyer a credit at the Close of Escrow for any deductible under such
policies. For purposes of this Section 5.4, the phrase(s) (i) “Material damage”
or “Materially damaged” means damage reasonably exceeding ten percent of the
Purchase Price of the Real Property, and (ii) “material portion” means any
portion of the Real Property that has a “fair market value” exceeding ten
percent (10%) of the Purchase Price of the Real Property.
6.SELLER’S AND BUYER’S DELIVERIES
6.1Seller’s Deliveries into Escrow. Following Buyer’s exercise of the Option in
accordance with the terms and conditions of Section 1.2 hereof, and no less than
one (1) business day prior to the Closing Date, Seller shall deliver into Escrow
(as such term is defined in Section 9 hereof) to the Escrow Holder the
following:


11



--------------------------------------------------------------------------------



(a)Deed. A grant deed (the “Deed”) in the form attached hereto as Exhibit E,
executed and acknowledged by Seller, conveying to Buyer Seller’s title to the
Real Property.
(b)Assignment of Leases and Contracts and Bill of Sale. An Assignment of Leases
and Contracts and Bill of Sale (“Assignment of Leases and Contracts and Bill of
Sale”) in the form of Exhibit F attached hereto, executed by Seller.
(c)State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(d)FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed by
Seller substantially in the form of Exhibit G attached hereto.
(e)Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
(f)California Natural Hazard Disclosure Statement. Prior to the expiration of
the Due Diligence Period, a California Natural Hazard Disclosure Statement in
the form attached as Schedule 2 hereto.
(g)Seller’s Certificate. A certificate executed by Seller confirming whether
Seller’s representations and warranties set forth in Section 11.1 herein
continue to be true and correct in all material respects.
6.2Buyer’s Deliveries into Escrow. No less than one (1) business day prior to
the Closing Date, Buyer shall deliver into Escrow to the Escrow Holder the
following:
(a)Purchase Price. The Purchase Price, less the Deposit and any interest earned
thereon and less the Option Payment, plus or minus applicable prorations,
deposited by Buyer with the Escrow Holder in immediate, same day federal funds
wired for credit into the Escrow Holder’s escrow account and deposited in Escrow
Holder’s escrow account no later than 1:00 p.m. (California time) one (1)
business day prior to the Closing Date.
(b)Assignment of Leases and Contracts and Bill of Sale. An Assignment of Leases
and Contracts and Bill of Sale executed by Buyer.
(c)State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(d)Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
(e)California Natural Hazard Disclosure Statement. Prior to the expiration of
the Due Diligence Period, a California Natural Hazard Disclosure Statement in
the form attached as Schedule 2 hereto.


12



--------------------------------------------------------------------------------



6.3Closing Statements/Escrow Fees; Tenant Notices. Concurrently with the Close
of Escrow, Seller and Buyer shall deposit with the Escrow Holder executed
closing statements consistent with this Agreement in the form required by the
Escrow Holder and, Seller and Buyer shall execute at the Close of Escrow, and
deliver to each tenant immediately after the Close of Escrow, tenant notices
regarding the sale of the Real Property in substantially the form of Exhibit H
attached hereto, or such other form as may be required by applicable state law.
6.4Post-Closing Deliveries. Immediately after the Close of Escrow, to the extent
in Seller’s possession, Seller shall deliver to the offices of Buyer’s property
manager: the original Leases; copies or originals of all contracts, receipts for
deposits, and unpaid bills; all keys, if any, used in the operation of the Real
Property; and, if in Seller’s possession, any “as-built” plans and
specifications of the Improvements.
7.CONDITIONS TO BUYER’S AND SELLER’S OBLIGATIONS
7.1Conditions to Buyer’s Obligations. Following Buyer’s exercise of the Option
in accordance with the terms and conditions of Section 1.2 hereof, the Close of
Escrow and Buyer’s obligation to consummate the transaction contemplated by this
Agreement are subject to the satisfaction of the following conditions for
Buyer’s benefit (or Buyer’s waiver thereof, it being agreed that Buyer may waive
any or all of such conditions) on or prior to the Closing Date or on the dates
designated below for the satisfaction of such conditions:
(a)All of Seller’s representations and warranties contained herein shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date, subject to any qualifications hereafter made to any of
Seller’s representations as provided for in Section 11.1 hereof;
(b)As of the Closing Date, Seller shall have performed its respective
obligations hereunder and all deliveries to be made at Close of Escrow by Seller
shall have been tendered;
(c)There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Seller that
would materially and adversely affect Seller’s ability to perform its respective
obligations under this Agreement;
(d)There shall exist no pending or threatened action, suit or proceeding with
respect to Seller before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby; and
(e)Subject to Section 4.4 above, no less than three (3) business days prior to
the Closing Date, Seller shall have delivered or caused to be delivered to
Buyer, Tenant Estoppel Certificates complying with the provisions of Section 4.4
above, which Tenant Estoppel Certificates shall be consistent with the
information set forth in the Rent Rolls.


13



--------------------------------------------------------------------------------



If, notwithstanding the nonsatisfaction of any such condition, the Close of
Escrow occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Buyer had knowledge as of the Close of
Escrow.
7.2Conditions to Seller’s Obligations. Following Buyer’s exercise of the Option
in accordance with the terms and conditions of Section 1.2 hereof, the Close of
Escrow and Seller’s obligations to consummate the transaction contemplated by
this Agreement are subject to the satisfaction of the following conditions for
Seller’s benefit (or Seller’s waiver thereof, it being agreed that Seller may
waive any or all of such conditions) on or prior to the Closing Date or the
dates designated below for the satisfaction of such conditions:
(a)All of Buyer’s representations and warranties contained herein shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date;
(b)As of the Closing Date, Buyer has performed its obligations hereunder and all
deliveries to be made at Close of Escrow by Buyer shall have been tendered
including, without limitation, the deposit with Escrow Holder of the amounts set
forth in Section 6.2(a) hereof;
(c)There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Buyer that
would materially and adversely affect Buyer’s ability to perform its obligations
under this Agreement;
(d)There shall exist no pending or threatened action, suit or proceeding with
respect to Buyer before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby;
(e)Seller shall have received all consents and assignments and approvals from
all parties from whom such consents to assignments or approvals are needed under
all contracts, covenants and other agreements relating to the Property;
(f)Seller shall have received a full general release signed by the broker, if
any, referred to in Section 14 hereof, which shall be in form and substance
reasonably acceptable to Seller, and shall release Seller from all costs,
obligations, liabilities, commissions, fees, and claims arising from the
transaction contemplated by this Agreement upon payment of the agreed upon
commission; and
(g)Prior to the expiration of the Due Diligence Period, KBS Growth & Income
REIT, Inc. (the indirect one hundred percent (100%) owner of Seller) shall have
received board approval authorizing it to consummate the transactions
contemplated hereby.
8.CLOSE OF ESCROW; POSSESSION
8.1“Close of Escrow” shall mean and refer to Seller’s receipt of the Purchase
Price and the other amounts due Seller in accordance with the provisions of
Section 9.1(b) below. The


14



--------------------------------------------------------------------------------



Escrow and Buyer’s right to purchase the Property will terminate automatically
if the Close of Escrow does not occur on or before 1:00 p.m. (California time)
on the Closing Date.
8.2Sole exclusive possession of the Property, subject only to the Permitted
Exceptions, shall be delivered to Buyer on the Closing Date.
9.ESCROW
9.1Closing. The escrow (the “Escrow”) for the consummation of this transaction
shall be established with Escrow Holder at the address indicated in Section 15.1
hereof by the deposit of an original signed copy of this Agreement with Escrow
Holder contemporaneously with the execution hereof. This Agreement shall
constitute both an agreement among Buyer and Seller and escrow instructions for
Escrow Holder. If Escrow Holder requires separate or additional escrow
instructions which it deems necessary for its protection, Seller and Buyer
hereby agree promptly upon request by Escrow Holder to execute and deliver to
Escrow Holder such separate or additional escrow instructions (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement unless
otherwise agreed to in writing by Seller and Buyer.
On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived, Escrow Holder shall take the following
actions in the order indicated below:
(a)With respect to all closing documents delivered to Escrow Holder hereunder,
and to the extent necessary, Escrow Holder is authorized to insert into all
blanks requiring the insertion of dates the date of the recordation of the Deed
or such other date as Escrow Holder may be instructed in writing by Seller and
Buyer;
(b)Deliver to Seller, in cash or current funds, the Purchase Price, plus or
minus, as the case may be, the amounts determined in accordance with the
provisions of Section 10 hereof, Buyer’s signed counterparts of the Assignment
of Leases and Contracts and Bill of Sale and conformed copies of the recorded
Deed;
(c)Record the Deed in the official records of the County in which the Real
Property is located;
(d)Deliver to Buyer those items referred to in Section 6.1 hereof and a
conformed copy of the recorded Deed;
(e)Cause the Title Company to issue the Title Policy for the Real Property in
accordance with the provisions of Section 4.2.3 hereof; and
(f)Deliver to Seller and Buyer a final closing statement which has been
certified by Escrow Holder to be true and correct.


15



--------------------------------------------------------------------------------



9.2Escrow and Title Charges.
(a)Upon the Close of Escrow, escrow, title charges and other closing costs shall
be allocated between Seller and Buyer as follows:
(i)Seller shall pay: (1) the premiums for the Title Policy, (2) the cost of
recording the Deed, (3) one-half (½) of any escrow fees or similar charges of
Escrow Holder and (4) and all sales, gross receipts, compensating, stamp,
excise, documentary, transfer, deed or similar taxes or fees (City, County, and
State) payable in connection with the consummation of the transactions
contemplated by this Agreement. .
(ii)Buyer shall pay one-half (½) of any escrow fees or similar charges of Escrow
Holder. If Buyer desires ALTA extended coverage for any Title Policy, Buyer
shall pay the premiums and any additional costs (including any survey costs) for
such coverage (additional to the premiums for standard coverage) and the cost of
any endorsements to the Title Policy, if required by Buyer.
(iii)Buyer shall pay all costs incurred in connection with Buyer’s updating or
recertifying the Existing Surveys or obtaining any surveys for the Real
Property.
(iv)Except to the extent otherwise specifically provided herein, all other
expenses incurred by Seller and Buyer with respect to the negotiation,
documentation and closing of this transaction, including, without limitation,
Buyer’s and Seller’s attorneys’ fees, shall be borne and paid by the party
incurring same.
(b)If the Close of Escrow does not occur by reason of Buyer’s or Seller’s
default under this Agreement, then all escrow and title charges (including
cancellation fees) shall be borne by the party in default.
9.3Procedures Upon Failure of Condition. Following Buyer’s exercise of the
Option in accordance with the terms and conditions of Section 1.2 hereof, as
otherwise expressly provided herein, if any condition set forth in Sections 7.1
or 7.2 hereof is not timely satisfied or waived for a reason other than the
default of Buyer or Seller in the performance of its respective obligations
under this Agreement:
(a)This Agreement, the Escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate (other than the indemnity and
insurance obligations of Buyer set forth in Sections 4.3.1 and 14 hereof and the
confidentiality provisions of Section 4.6 hereof which shall survive such
termination) at the written election of the party for whose benefit such
condition was imposed, which written election must be made (i) within two (2)
business days after (but, as to the condition in Section 7.1(e) above, within
one (1) business day after) the date such condition was to be satisfied, or (ii)
on the date the Close of Escrow occurs, whichever occurs first;
(b)Escrow Holder shall return the Deposit (and the Option Payment shall be
retained by Seller) to Buyer, shall promptly return to Buyer all funds of Buyer
in its possession, including the Deposit (but not the Option Payment which shall
be retained by Seller) and all
16



--------------------------------------------------------------------------------



interest accrued thereon, and to Seller and Buyer all documents deposited by
them respectively, which are then held by Escrow Holder;
(c)Buyer shall return to Seller the Property Information and Buyer shall deliver
to Seller all Work Product (as such term is defined in Section 15.3 hereof); and
(d)Any escrow cancellation and title charges shall be borne equally by Seller
and Buyer.
10.PRORATIONS
If the Purchase Price is received by Seller’s depository bank in time to credit
to Seller’s account on the Closing Date, the day the Close of Escrow occurs
shall belong to Buyer and all prorations hereinafter provided to be made as of
the Close of Escrow shall each be made as of the end of the day before the
Closing Date. If the cash portion of the Purchase Price is not so received by
Seller’s depository bank on the Closing Date, then the day the Close of Escrow
occurs shall belong to Seller and such proration shall be made as of the end of
the day that is the Closing Date. In each such proration set forth below, the
portion thereof applicable to periods beginning as of Close of Escrow shall be
credited to Buyer or charged to Buyer as applicable and the portion thereof
applicable to periods ending as of Close of Escrow shall be credited to Seller
or charged to Seller as applicable.
10.1Collected Rent. All rent (including, without limitation, all base rents,
additional rents and retroactive rents, and expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent) (hereinafter collectively
referred to as “Rents”) collected under Leases in effect on the Closing Date
shall be prorated as of the Close of Escrow. Uncollected Rent shall not be
prorated and, to the extent payable for the period prior to the Close of Escrow,
shall remain the property of Seller. Buyer shall apply Rent from tenants that
are collected after the Close of Escrow first to Rents which are due to Buyer,
and second to Seller for Rents due Seller on or before the Close of Escrow. Any
prepaid Rents for the period following the Closing Date shall be paid over by
Seller to Buyer. Buyer will make reasonable efforts, without suit, to collect
any Rents applicable to the period before the Close of Escrow including, without
limitation, sending to tenants bills for the payment of past due Rents during
the first twelve (12) month period following the Closing Date. Seller may pursue
collection of any Rents that were past due as of the Closing Date, provided that
Seller shall have no right to terminate any Lease or any tenant’s occupancy
under any Lease in connection therewith.
10.2Operating Costs and Additional Rent Reconciliation. Seller, as landlord
under the Leases, is currently collecting from tenants under the Leases
additional rent to cover taxes, insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Property. To the extent that
any additional rent (including, without limitation, estimated payments for
Operating Costs) is paid by tenants to the landlord under the Leases based on an
estimated payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Buyer and Seller shall
17



--------------------------------------------------------------------------------



make an adjustment at the Close of Escrow for the applicable reconciliation
period (or periods, if the Leases do not have a common reconciliation period)
based on a comparison of the actual Operating Costs to the estimated payments at
the Close of Escrow. If, as of the Close of Escrow, Seller has received
additional rent payments in excess of the amount that tenants will be required
to pay, based on the actual Operating Costs as of the Close of Escrow, Buyer
shall receive a credit in the amount of such excess. If, as of the Close of
Escrow, Seller has received additional rent payments that are less than the
amount that tenants would be required to pay based on the actual Operating Costs
as of the Close of Escrow, Seller shall receive a credit in the amount of such
deficiency; provided, however, Seller shall not be entitled to the portion, if
any, of such deficiency for which Seller received a credit at the Close of
Escrow under clause (b) of Section 10.3 hereof. Operating Costs that are not
payable by tenants either directly or reimbursable under the Leases shall be
prorated between Seller and Buyer and shall be reasonably estimated by the
parties if final bills are not available.
10.3Taxes and Assessments. Real estate taxes and assessments imposed by any
governmental authority (“Taxes”) with respect to the Real Property for the
relevant tax year in which the Real Property is being sold and that are not yet
due and payable or that have not yet been paid and that are not (and will not
be) reimbursable by tenants under the Leases (or under leases entered into after
the Close of Escrow for vacant space existing at the Close of Escrow) as
Operating Costs shall be prorated as of the Close of Escrow based upon the most
recent ascertainable assessed values and tax rates and based upon the number of
days Buyer and Seller will have owned the Real Property during such relevant tax
year. Seller shall receive a credit for any Taxes paid by Seller and applicable
to (a) any period after the Close of Escrow, and (b) any period before the Close
of Escrow to the extent reimbursable as Operating Costs by existing tenants
under the Leases and not yet received from such tenants If, as of the Closing
Date, Seller is protesting or has notified Buyer, in writing, that it has
elected to protest any Taxes for the Real Property, then Buyer agrees that
Seller shall have the right (but not the obligation), after the Closing Date, to
continue such protest. In such case, any Taxes paid by Buyer after the Closing
Date with respect to the Real Property shall be paid under protest and Buyer
shall promptly notify Seller of any payments of Taxes made by Buyer with respect
to the Real Property. Buyer further agrees to cooperate with Seller and execute
any documents requested by Seller in connection with such protest. As to the
Real Property, any tax savings received (“Tax Refunds”) for the relevant tax
year under any protest, whether filed by Seller or Buyer, shall be prorated
between the parties based upon the number of days, if any, Seller and Buyer
respectively owned the Real Property during such relevant tax year; if such
protest was filed by a Seller, any payment of Tax Refunds to Buyer shall be net
of any fees and expenses payable to any third party for processing such protest,
including attorneys’ fees. Seller shall have the obligation to refund to any
tenants in good standing as of the date of such Tax Refund, any portion of such
Tax Refund paid to Seller which may be owing to such tenants, which payment
shall be paid to Buyer within fifteen (15) business days of delivery to Seller
by Buyer of written confirmation of such tenants’ entitlement to such Tax
Refunds. Buyer shall have the obligation to refund to tenants in good standing
as of the date of such Tax Refund, any portion of such Tax Refund paid to it
which may be owing to such tenants. Seller and Buyer agree to notify the other
in writing of any receipt of a Tax Refund within fifteen (15) business days of
receipt of such Tax Refund. To the extent either party obtains a Tax Refund, a
portion of which is owed to the other party, the receiving party shall deliver
the Tax Refund to the other party within fifteen (15) business days of its
receipt. If Buyer or Seller fail to pay such amount(s) to the other as and
18



--------------------------------------------------------------------------------



when due, such amount(s) shall bear interest from the date any such amount is
due to Seller or Buyer, as applicable, until paid at the lesser of (a) twelve
percent (12%) per annum and (b) the maximum amount permitted by law. The
obligations set forth herein shall survive the Close of Escrow and Buyer agrees
that, as a condition to the transfer of the Property by Buyer, Buyer will cause
any transferee to assume the obligations set forth herein.
10.4Leasing Commissions. Tenant Improvements and Contracts. At Close of Escrow,
Buyer shall assume (pursuant to the Assignment of Leases and Contracts and Bill
of Sale) the obligation to pay all (a) leasing costs that are due or become due
prior to the Closing Date to the extent that the same (i) arise from a new lease
or any Lease amendment, extension or expansion hereafter entered into by Seller
in accordance with the terms and conditions of this Agreement, or (ii) arise out
of any New and Pending Lease Transactions (including, without limitation, the
commissions and/or tenant improvements referenced in Section 5.3 hereof), and
(b) leasing costs that are due after the Closing Date. Buyer will assume the
obligations arising from and after the Closing Date under the Contracts. Buyer
and Seller shall each be entitled to the credits, if any, provided for in
Section 5.3 herein.
10.5Tenant Deposits. All tenant security deposits actually received by Seller
(and interest thereon if required by law or contract to be earned thereon) and
not theretofore applied to tenant obligations under the Leases shall be
transferred or credited to Buyer at the Close of Escrow or placed in escrow if
required by law. As of the Close of Escrow, Buyer shall assume Seller’s
obligations related to tenant security deposits. Buyer will indemnify, defend,
and hold Seller harmless from and against all demands and claims made by tenants
arising out of the transfer or disposition of any security deposits and will
reimburse Seller for all attorneys’ fees incurred or that may be incurred as a
result of any such claims or demands as well as for all loss, expenses,
verdicts, judgments, settlements, interest, costs and other expenses incurred or
that may be incurred by Seller as a result of any such claims or demands by
tenants.
10.6Utilities and Utility Deposits. Utilities for the Real Property (excluding
utilities for which payment is made directly by tenants), including water,
sewer, electric, and gas, based upon the last reading of meters prior to the
Close of Escrow, shall be prorated. Seller shall be entitled to a credit for all
security deposits held by any of the utility companies providing service to the
Real Property. Seller shall endeavor to obtain meter readings on the day before
the Closing Date, and if such readings are obtained, there shall be no proration
of such items and Seller shall pay at Close of Escrow the bills therefor for the
period to the day preceding the Close of Escrow, and Buyer shall pay the bills
therefor for the period subsequent thereto. If the utility company will not
issue separate bills, Buyer will receive a credit against the Purchase Price for
Seller’s portion and will pay the entire bill prior to delinquency after Close
of Escrow. If Seller has paid utilities no more than thirty (30) days in advance
in the ordinary course of business, then Buyer shall be charged its portion of
such payment at Close of Escrow. Buyer shall be responsible for making any
security deposits required by utility companies providing service to the Real
Property.
10.7Owner Deposits. Seller shall receive a credit at the Close of Escrow for all
bonds, deposits, letters of credit, set aside letters or other similar items, if
any, that are outstanding with respect to the Real Property that have been
provided by Seller or any of its affiliates to any governmental agency, public
utility, or similar entity (collectively, “Owner
19



--------------------------------------------------------------------------------



Deposits”) to the extent assignable to Buyer. To the extent any Owner Deposits
are not assignable to Buyer, Buyer shall replace such Owner Deposits and obtain
the release of Seller (or its affiliates) from any obligations under such Owner
Deposits. To the extent that any funds are released as a result of the
termination of any Owner Deposits for which Seller did not get a credit, such
funds shall be delivered to Seller immediately upon their receipt.
10.8Percentage Rents. Percentage rents (“Percentage Rents”) actually collected
for the month in which the Close of Escrow occurs shall be prorated as of the
Closing Date. Percentage Rents due after the Close of Escrow shall not be
prorated; provided, however, after Buyer has completed any reconciliation of
actual Percentage Rents payable and estimated Percentage Rents paid by the
subject tenants, and all reconciled amounts have been paid, a reconciliation
shall be made between Seller and Buyer with regard to such Percentage Rents.
Pursuant to such reconciliation, Seller and Buyer shall be entitled to their
proportionate share of all Percentage Rents paid for the subject fiscal Lease
year used to calculate each tenant’s Percentage Rents (less any out-of-pocket
costs incurred in collecting said amounts, which shall belong to Buyer) based on
the number of days of such fiscal year Seller and Buyer owned the Property (and
adjusted for any amount of Percentage Rent prorated at Closing or received by
Seller or Buyer). As used in this paragraph, the term “Percentage Rents” shall
not include and shall have deducted from such Percentage Rent amount any “base”
or “minimum” rent component which is payable each month (regardless of actual
sales), which “base” or “minimum” rent component shall be prorated or otherwise
handled in the manner provided in this Agreement. Buyer will make reasonable
efforts, without suit, to collect all Percentage Rents payable after the Close
of Escrow and relating to the period prior to the Close of Escrow, and all
Percentage Rents which are delinquent as of the Close of Escrow, including,
without limitation, sending to tenants bills for the payment of the same. Seller
may pursue collection of all Percentage Rents payable after the Close of Escrow
and relating to the period prior to the Close of Escrow and all Percentage Rents
which are delinquent as of the Close of Escrow, provided that Seller shall have
no right to terminate any Lease or any tenant’s occupancy under any Lease in
connection therewith.
10.9Final Adjustment After Closing. If final prorations cannot be made at the
Close of Escrow for any item being prorated under this Section 10, then,
provided Buyer and Seller both identify any such proration (“Post Closing
Proration”) in writing before the Close of Escrow, Buyer and Seller agree to
allocate such items on a fair and equitable basis as soon as invoices or bills
are available and applicable reconciliation with tenants have been completed,
with final adjustment to be made as soon as reasonably possible after the Close
of Escrow (but in no event later than ninety (90) days after the Close of
Escrow, except that adjustments arising from any tax protest under Section 10.3
or from Percentage Rents under Section 10.8 hereof shall not be subject to such
90-day limitation, but shall be made as soon as reasonably possible), to the
effect that income and expenses are received and paid by the parties on an
accrual basis with respect to their period of ownership. Payments in connection
with the final adjustment shall be due no later than ninety (90) days after the
Close of Escrow, except that adjustments arising from any tax protest under
Section 10.3 or relating to Percentage Rents under Section 10.8 hereof shall not
be subject to such 90-day limitation, but shall be made as soon as reasonably
possible. Seller shall have reasonable access to, and the right to inspect and
audit, Buyer’s books to confirm the final prorations for a period of one (1)
year after the Close of Escrow, at no additional cost or expense to Buyer.
Notwithstanding anything to the contrary stated in this
20



--------------------------------------------------------------------------------



Section 10, except for any reconciliation arising out of a tax protest under
Section 10.3 hereof, or arising out of Percentage Rents under Section 10.8
hereof, and except for any Post Closing Prorations (which must be determined and
paid within ninety (90) days after the Close of Escrow), all prorations made
under this Section 10 shall be final as of the Close of Escrow and shall not be
subject to further adjustment (whether due to an error or for any other reason)
after the Close of Escrow.
11.SELLER’S REPRESENTATIONS AND WARRANTIES; AS-IS
11.1Seller’s Representations and Warranties. In consideration of Buyer’s
entering into this Agreement and as an inducement to Buyer to purchase the Real
Property from Seller, Seller makes the following representations and warranties
to Buyer:
(a)Seller is a limited liability company organized and in good standing under
the laws of the State of Delaware. Subject to KBS Growth & Income REIT, Inc.’s
obtaining board approval pursuant to Section 7.2(g) above, Seller has the legal
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby, and subject to KBS Growth & Income REIT,
Inc.’s obtaining board approval pursuant to Section 7.2(g) above, the execution,
delivery and performance of this Agreement have been duly authorized and no
other action by Seller is requisite to the valid and binding execution, delivery
and performance of this Agreement, except as otherwise expressly set forth
herein.
(b)There is no agreement to which Seller is a party or to Seller’s Actual
Knowledge binding on Seller which would prevent Seller from consummating the
transaction contemplated by this Agreement.
(c)To Seller’s Actual Knowledge, except as disclosed on Schedule 3 attached
hereto, Seller has received no written notice from any governmental agency in
the last 12 months that the Property or the current use and operation thereof
violate any applicable federal, state or municipal law, statute, code,
ordinance, rule or regulation (including those relating to environmental
matters), except with respect to such violations as have been fully cured prior
to the date hereof.
(d)To Seller’s Actual Knowledge, except as disclosed on Schedule 3 attached
hereto, Seller has not received written notice from any governmental agency of
any currently pending condemnation proceedings relating to the Property.
(e)To Seller’s Actual Knowledge, except as disclosed on Schedule 3 attached
hereto, except with respect to slip and fall and similar claims or matters
covered by Seller’s commercial liability insurance policy, Seller has not
received service of process with respect to any litigation that has been filed
and is continuing against Seller that arises out of the ownership of the
Property and would materially affect the Property or the use thereof, or
Seller’s ability to perform hereunder.
For purposes of this Section 11.1, the phrase “To Seller’s Actual Knowledge”
shall mean the actual (and not implied, imputed, or constructive) knowledge of
Tim Helgeson (whom the Seller represents is the asset manager for the Real
Property), without any inquiry or investigation of any
21



--------------------------------------------------------------------------------



other parties, including, without limitation, the tenants and the property
manager of the Real Property.
The representations and warranties made by Seller in this Agreement shall
survive the recordation of the Deed until June 30, 2020, and any action for a
breach of Seller’s representations or warranties must be made and filed on or
before June 30, 2020. If, after the Effective Date, but before the Close of
Escrow, Seller becomes aware of any facts or changes in circumstances that would
cause any of its representations and warranties in this Agreement to be untrue
at Close of Escrow, Seller may notify Buyer in writing of such fact. In such
case, or in the event Buyer obtains information which would cause any of
Seller’s representations and warranties to be untrue at Close of Escrow, Buyer,
as its sole and exclusive remedy, shall have the right to either (i) terminate
this Agreement to the extent that the failure of any such representation or
warranty to be true would have a material adverse impact on the Property, in
which case the Deposit (but not the Option Payment, which shall be retained by
Seller) shall be immediately returned to Buyer and neither party shall have any
rights or obligations under this Agreement (except for Sections 4.3.1, 15.3 and
15.5 which survive termination of this Agreement); or (ii) to the extent Buyer
is not permitted to terminate this Agreement pursuant to clause (i) above,
accept a qualification to Seller’s representations and warranties as of the
Close of Escrow and complete the purchase and sale of the Property without any
rights to recovery for breach of the unqualified representation and warranty.
Other than as set forth in the immediately preceding sentence, if Buyer proceeds
with the Close of Escrow, Buyer shall be deemed to have expressly waived any and
all remedies for the breach of any representation or warranty discovered by
Buyer prior to the Close of Escrow.
11.2As-Is. As of Buyer’s exercise of the Option in accordance with the terms and
conditions of Section 1.2 hereof, Buyer will have:
(a)examined and inspected the Property and will know and be satisfied with the
physical condition, quality, quantity and state of repair of the Property in all
respects (including, without limitation, the compliance of the Real Property
with the Americans With Disabilities Act of 1990 Pub.L. 101-336, 104 Stat. 327
(1990), and any comparable local or state laws (collectively, the “ADA”)) and by
proceeding with this transaction following the expiration of the Due Diligence
Period shall be deemed to have determined that the same is satisfactory to
Buyer;
(b)reviewed the Property Information and all instruments, records and documents
which Buyer deems appropriate or advisable to review in connection with this
transaction, including, but not by way of limitation, any and all architectural
drawings, plans, specifications, surveys, building and occupancy permits, and
any licenses, leases, contracts, warranties and guarantees relating to the Real
Property or the business conducted thereon, and Buyer, by proceeding with this
transaction following the expiration of the Due Diligence Period, shall be
deemed to have determined that the same and the information and data contained
therein and evidenced thereby are satisfactory to Buyer;
(c)reviewed all applicable laws, ordinances, rules and governmental regulations
(including, but not limited to, those relating to building, zoning and land use)
affecting the development, use, occupancy or enjoyment of the Real Property, and
Buyer, by
22



--------------------------------------------------------------------------------



proceeding with this transaction following the expiration of the Due Diligence
Period, shall be deemed to have determined that the same are satisfactory to
Buyer; and
(d)at its own cost and expense, made its own independent investigation
respecting the Property and all other aspects of this transaction, and shall
have relied thereon and on the advice of its consultants in entering into this
Agreement, and Buyer, by proceeding with this transaction following the
expiration of the Due Diligence Period, shall be deemed to have determined that
the same are satisfactory to Buyer.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND ANY
WARRANTIES OF TITLE CONTAINED IN THE DEED DELIVERED AT THE CLOSE OF ESCROW
(“SELLER’S WARRANTIES”), THIS SALE IS MADE AND WILL BE MADE WITHOUT
REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY SELLER. AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT
THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT
ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR
SELLER’S WARRANTIES. EXCEPT FOR SELLER’S WARRANTIES, NO WARRANTY OR
REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH LAWS AND
REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH, SAFETY, AND
THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA). BUYER ACKNOWLEDGES
THAT BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND
RELYING UPON ITS OWN INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE,
COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND THAT BUYER IS NOT NOW
RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES MADE
BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT, BY, THROUGH OR UNDER OR ON
SELLER’S BEHALF CONCERNING THE PROPERTY. ADDITIONALLY, BUYER AND SELLER HEREBY
AGREE THAT (A) EXCEPT FOR SELLER’S WARRANTIES, BUYER IS TAKING THE PROPERTY “AS
IS” WITH ALL LATENT AND PATENT DEFECTS AND THAT EXCEPT FOR SELLER’S WARRANTIES,
THERE IS NO WARRANTY BY SELLER THAT THE PROPERTY IS FIT FOR A PARTICULAR
PURPOSE, (B) EXCEPT FOR SELLER’S WARRANTIES, BUYER IS SOLELY RELYING UPON ITS
EXAMINATION OF THE PROPERTY, AND (C) BUYER TAKES THE PROPERTY UNDER THIS
AGREEMENT UNDER THE EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED
WARRANTIES (EXCEPT FOR THE LIMITED WARRANTIES OF TITLE SET FORTH IN THE DEED AND
SELLER’S WARRANTIES).


23



--------------------------------------------------------------------------------



WITH RESPECT TO THE FOLLOWING, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER
SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND AND THAT
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:
1.THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;
2.THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION,
THE PROPERTY INFORMATION) DELIVERED TO BUYER PURSUANT TO BUYER’S REVIEW OF THE
CONDITION OF THE PROPERTY; OR
3.THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH RESPECT TO
THE PROPERTY.
BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT BUYER MAY OR MAY NOT BE
REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.
BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR BUYER’S
INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY
CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE
DOCUMENTS EXECUTED AT CLOSE OF ESCROW.
Buyer’s Initials:
/s/HD, /s/HSD, /s/HHD



12.BUYER’S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA;
INDEMNIFICATION
In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Real Property to Buyer, Buyer makes the following covenants,
representations and warranties:
12.1Buyer’s Representations and Warranties.
(a)Authority. Buyer is made up of three (3) individuals that reside in the State
of California. Buyer has the legal right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Buyer is requisite to the valid and binding execution,
delivery and performance of this Agreement, except
24



--------------------------------------------------------------------------------



as otherwise expressly set forth herein. There is no agreement to which Buyer is
a party or to Buyer’s knowledge binding on Buyer which is in conflict with this
Agreement.
(b)Executive Order 13224. To the best of Buyer’s knowledge, neither Buyer nor
any of its respective affiliates or constituents, nor any of their respective
brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) list of
restrictions and prohibited persons (“Prohibited Person”) (which lists can be
accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.
12.2Release. By proceeding with this transaction following Buyer’s exercise of
the Option in accordance with the terms and conditions of Section 1.2 hereof,
Buyer shall be deemed to have made its own independent investigation of the
Property, the Property Information and the presence of Hazardous Materials on
the Real Property as Buyer deems appropriate. Accordingly, following Buyer’s
exercise of the Option in accordance with the terms and conditions of Section
1.2 hereof and subject to the representations and warranties of Seller expressly
set forth in Section 11.1 hereof, Buyer, on behalf of itself and all of its
officers, directors, shareholders, employees, representatives and affiliated
entities (collectively, the “Releasors”) hereby expressly waives and
relinquishes any and all rights and remedies Releasors may now or hereafter have
against Seller, its successors and assigns, partners, shareholders, officers
and/or directors (the “Seller Parties”), whether known or unknown, which may
arise from or be related to (a) the physical condition, quality, quantity and
state of repair of the Real Property and the prior management and operation of
the Real Property, (b) the Property Information or any other information
relating to the Property provided to Buyer by Seller or Seller’s agents, (c) the
Real Property’s compliance or lack of compliance with any federal, state or
local laws or regulations, and (d) any past, present or future presence or
existence of Hazardous Materials on, under or about the Real Property or with
respect to any past, present or future violation of any rules, regulations or
laws, now or hereafter enacted, regulating or governing the use, handling,
storage or disposal of Hazardous Materials, including, without limitation, (i)
any and all rights and remedies Releasors may now or hereafter have under the
Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act, and the Toxic Substance Control Act, all
as amended, and any similar state, local or federal environmental law, rule or
regulation, and (ii) any and all claims, whether known or unknown, now or
hereafter existing, with respect to the Real Property under Section 107 of
CERCLA (42 U.S.C.A. §9607). As used herein, the term “Hazardous Material(s)”
includes, without limitation, any hazardous or toxic materials, substances or
wastes, such as (1) any materials, substances or wastes which are toxic,
ignitable, corrosive or reactive and which are regulated by any local
governmental authority, or any agency of the
25



--------------------------------------------------------------------------------



United States government, (2) any other material, substance, or waste which is
defined or regulated as a hazardous material, extremely hazardous material,
hazardous waste or toxic substance pursuant to any laws, rules, regulations or
orders of the United States government, or any local governmental body, (3)
asbestos, (4) petroleum and petroleum based products, (5) formaldehyde, (6)
polychlorinated biphenyls (PCBs), and (7) freon and other chlorofluorocarbons.
BUYER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY ACKNOWLEDGES THAT IT
HAS READ AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542 (“SECTION 1542”), WHICH IS SET FORTH BELOW:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
BY INITIALING BELOW, BUYER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY
WAIVES THE PROVISIONS OF SECTION 1542 SOLELY IN CONNECTION WITH THE MATTERS
WHICH ARE THE SUBJECT OF THE FOREGOING WAIVERS AND RELEASES.
Buyer’s Initials:
/s/HD, /s/HSD, /s/HHD



WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER, ON BEHALF OF ITSELF AND
THE OTHER RELEASORS, HEREBY ASSUMES ALL RISK AND LIABILITY RESULTING OR ARISING
FROM, OR RELATING TO THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE,
REPAIR, OR OPERATION OF, THE PROPERTY.
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY BUYER, ON BEHALF OF ITSELF AND
THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE DEED
AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.
12.3ERISA. Following Buyer’s exercise of the Option in accordance with the terms
and conditions of Section 1.2 hereof, Buyer will not be purchasing any of the
Property with “plan assets” of an Employee Benefit Plan subject to Title I of
the Employee Retirement Income Security Act of 1974 (as amended from time to
time, the “Act,” and together with any regulation, rule or judicial or
administrative case, order, or pronouncement arising under or connected with the
Act, “ERISA”) or of a plan subject to Section 4975 of the Internal Revenue Code
of 1986, as amended (the “Code”). Buyer shall take all actions reasonably
requested by Seller for the purpose of ensuring, to Seller’s satisfaction, that
the transactions contemplated herein will comply with ERISA and not result in an
imposition of an excise tax under Section 4975 of the Code; such actions shall
include, without limitation, the making of such further
26



--------------------------------------------------------------------------------



representations and warranties as Seller’s counsel reasonably deems necessary to
ensure that neither this Agreement nor any of the transactions contemplated
herein will violate ERISA or result in an imposition of an excise tax under
Section 4975 of the Code. In the event that this Agreement, or any transaction
or other action by Seller in connection herewith, shall be deemed to violate
ERISA or result in an imposition of an excise tax under Section 4975 of the
Code, Seller may immediately terminate this Agreement (without any liability to
Seller) in accordance with, and subject to the terms and conditions of, Section
9.3 hereof as if such termination arose from a failed condition under Section
9.3 hereof.
12.4Indemnification. Buyer, on behalf of itself and all of its officers,
directors, shareholders, employees, representatives and affiliated entities
(collectively, “Indemnitors”) hereby agrees, at its sole cost and expense, to
indemnify, protect, hold harmless and defend (with counsel of Seller’s choice)
the Seller Parties from any and all claims, liabilities, suits, demands,
obligations, duties, acts, omissions, causes of action, damages, losses, and
indemnification obligations of every type, kind, nature, description or
character whatsoever, and irrespective of how, why, or by what reason or facts
now existing or hereafter arising, or which could, might, or may be claimed to
exist, whether known or unknown, suspected or unsuspected, which in any way
arise out of, are connected with, pertain or relate to, either directly or
indirectly, the Property, including, without limitation, the physical,
environmental, title, leasing, and financial condition of the Property and
Property operations, relating to one or more conditions, circumstances or events
which occur after the Closing Date. The provisions of this Section 12.4 shall
survive the Close of Escrow and shall not be deemed merged into the Deed upon
its recordation.
12.5Natural Hazard Disclosure. Buyer acknowledges that Seller has commissioned
Title Company or its affiliate to prepare a natural hazard disclosure statement
for the Property (the “Natural Hazard Disclosure”), including the matters
required by Article 1.7 of the California Civil Code (currently Section 1103
through 1103.15). Buyer acknowledges that this transaction is not subject to
such Article 1.7, but that, nevertheless, the Natural Hazard Disclosure shall
serve to satisfy any and all disclosure requirements relating to the matters
referenced in the Natural Hazard Disclosure. Seller does not warrant or
represent either the accuracy or completeness of the information in the Natural
Hazard Disclosure, and Buyer shall use same merely as a part in its overall
investigation of the Property.
12.6Environmental Disclosure. Buyer acknowledges and agrees that Seller has
indicated that the sole inquiry and investigation that Seller has conducted in
connection with the environmental condition of the Property is to obtain the
environmental report(s) made available to Buyer as part of the Property
Information, and that, for all purposes, including California Health and Safety
Code Section 25359.7, Seller has acted reasonably in solely relying upon said
inquiry and investigation. Buyer further acknowledges and agrees that Seller’s
making available to Buyer any environmental report(s) as part of the Property
Information shall constitute notice to Buyer of any environmental condition
disclosed therein, which shall be deemed to satisfy the notice requirements
under California Health and Safety Code Section 25359.7.
12.7Contracts. It is acknowledged and agreed that Seller has no authority to
award the Contracts with respect to the Property on or after the Closing. At
least fifteen (15)
27



--------------------------------------------------------------------------------



days before the Closing Date, Buyer shall notify Seller in writing whether a
“successor service contract” (as that term is defined in Section 1060 of the
California Labor Code (the “Labor Code”)) for janitorial and/or building
maintenance services has been or will be awarded in place of the Contacts, and,
if so, shall identify the name and address of the applicable successor
contractors, and Seller shall promptly furnish such information to each of the
vendors to the Contracts. If Buyer fails to provide written notice in accordance
with the immediately preceding sentence, Seller shall use commercially
reasonable efforts to cause its applicable vendors to the Contracts to provide
to Buyer at least five (5) days prior to the Closing a list of all “employees”
(as that term is defined in Section 1060 of the Labor Code), which includes the
name, date of hire, and job classification for each such employee covered by the
Contracts at the time of its termination with respect to the Property, and Buyer
hereby assumes responsibility for providing such list to its successor
contractor(s). The provisions of this Section 12.7 shall survive the Closing.
12.8Disclosure of California Civil Code Section 1101.5. In accordance with the
requirements of California Civil Code Section 1101.5(e), Seller hereby discloses
the following: (1) California Civil Code Section 1101.5(a) provides as follows:
“(a) On or before January 1, 2019, all noncompliant plumbing fixtures in any
multifamily residential real property and in any commercial real property shall
be replaced with water-conserving plumbing fixtures”; and (2) to Seller’s Actual
Knowledge, as defined in Section 11.1, the Property does not have any such
noncompliant plumbing fixtures.
13.DEFAULT AND DAMAGES
13.1DEFAULT BY BUYER. BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT, IN THE
EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE
CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED),
SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE
NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT, FOLLOWING BUYER’S
EXERCISE OF THE OPTION IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION
1.2 HEREOF, THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND
WISHES TO INDUCE SELLER TO WAIVE OTHER REMEDIES WHICH SELLER MAY HAVE IN THE
EVENT OF A BUYER DEFAULT. BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY
ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE
ESTIMATE OF THE DAMAGES WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER
DEFAULT. BUYER AND SELLER HEREBY AGREE THAT SELLER MAY, IN THE EVENT FOLLOWING
BUYER’S EXERCISE OF THE OPTION IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
SECTION 1.2 HEREOF, THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT,
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, CANCEL
THE ESCROW AND RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES AND RETAIN THE OPTION
PAYMENT AND ESCROW
28



--------------------------------------------------------------------------------



HOLDER SHALL IMMEDIATELY DELIVER THE DEPOSIT TO SELLER. SUCH RETENTION OF THE
DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER
PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE, AND SHALL
NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE MEANING OF
SECTION 3275 OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE, OR ANY SIMILAR
PROVISION.


29



--------------------------------------------------------------------------------



NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER CONTAINED IN SECTIONS 4.3.1 AND 14 HEREOF. SELLER AND BUYER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION
13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.
Seller’s Initials: /s/CJS
Buyer’s Initials: /s/HD/ /s/HSD, /s/HHD


30



--------------------------------------------------------------------------------



13.2Default by Seller. If, following Buyer’s exercise of the Option in
accordance with the terms and conditions of Section 1.2 hereof, Seller defaults
in its obligations to sell and convey the Property to Buyer pursuant to this
Agreement, Buyer’s sole and exclusive remedy shall be to elect one of the
following: (a) to terminate this Agreement, in which event Buyer shall be
entitled to the return by the Escrow Holder to Buyer of the Deposit and the
Option Payment, or (b) to bring a suit for specific performance provided that
any suit for specific performance must be brought as to the Property within 45
days of Seller’s default, Buyer’s waiving the right to bring suit at any later
date to the extent permitted by law. This Agreement confers no present right,
title or interest in the Property to Buyer and Buyer agrees not to file a lis
pendens or other similar notice against the Real Property except in connection
with, and after, the proper filing of a suit for specific performance.
14.BROKER’S COMMISSIONS
Except for CBRE, Inc., Seller’s broker (whose commission shall be paid by Seller
pursuant to a separate agreement between Seller and Seller’s broker), neither
party hereto has had any contact or dealing regarding the Real Property, or any
communication in connection with the subject matter of this transaction, through
any licensed real estate broker or other person who can claim a right to a
commission or finder’s fee as a procuring cause of the sale contemplated herein.
In the event that any other broker or finder perfects a claim for a commission
or finder’s fee, the party responsible for the contact or communication on which
the broker or finder perfected such claim shall indemnify, save harmless and
defend the other party from said claim and all costs and expenses (including
reasonable attorneys’ fees) incurred by the other party in defending against the
same.
15.MISCELLANEOUS PROVISIONS
15.1Notices. All written notices or demands of any kind which either party
hereto may be required or may desire to serve on the other in connection with
this Agreement shall be served by personal service, by registered or certified
mail, recognized overnight courier service, facsimile transmission, or via
email. Any such notice or demand so to be served by registered or certified
mail, recognized overnight courier service or facsimile transmission shall be
delivered with all applicable delivery charges thereon fully prepaid and, if the
party so to be served be Buyer, addressed to Buyer as follows:
Hooman Dayani
4751 Wilshire Blvd. Suite 203
Los Angeles, California 90010
Telephone No: (323) 658-1184
Fax No.: (323) 658-6512
Email: hdayani@dayanipartners.com


31



--------------------------------------------------------------------------------



and, if the party so to be served be Seller, addressed to Seller as follows:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Tim Helgeson
Telephone No: (949) 797-0356
Fax No.: (949) 417-6523
Email: thelgeson@kbs.com
with copies thereof to:
James Chiboucas, Esq.
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Telephone No.: (949) 417-6555
Fax No.: (949) 417-6523
Email: jchiboucas@kbs.com
and
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Telephone No.: (949) 732-6670
Fax No.: (949) 732-6501
Email: fischerb@gtlaw.com
and, if the party to be served be Escrow Holder, addressed to Escrow Holder as
follows:
Commonwealth Land Title Insurance Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attention: Joy Eaton
Telephone No.: (949) 724-3145
Fax No.: (949) 271-5762
Email: joyeaton@cltic.com
Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier, facsimile transmission or via
email shall be deemed complete on the date of actual delivery as shown by the
addressee’s registry or certification receipt or, as to facsimile transmissions,
by “answer back confirmation” (provided that, as to any notice or demand sent by
facsimile transmission or via email, a copy of such notice or demand is
delivered by any of the other methods provided above within one (1) business day
following receipt of such facsimile transmission), or with respect to an e-mail
transmission shall be deemed given when received as confirmed by the
date-stamped time of receipt on the e-mail message, as
32



--------------------------------------------------------------------------------



applicable, or at the expiration of the third (3rd) business day after the date
of dispatch, whichever is earlier in time. Either party hereto may from time to
time, by notice in writing served upon the other as aforesaid, designate a
different mailing address to which or a different person to whose attention all
such notices or demands are thereafter to be addressed. Counsel for a party may
give notice or demand on behalf of such party, and such notice or demand shall
be treated as being sent by such party.
15.2Assignment; Binding on Successors and Assigns. Buyer shall not assign,
transfer or convey its rights or obligations under this Agreement or with
respect to the Property without the prior written consent of Seller, which
consent Seller may withhold in its sole, absolute and subjective discretion;
provided, however, Buyer may assign its rights under this Agreement without
Seller’s consent to up to three (3) single-entity Affiliates (as hereinafter
defined), so long as (i) Buyer provides Seller with notice of such assignment at
least ten (10) days before the Closing Date of its intentions to assign its
rights under this Agreement to the Affiliate, which notice must be accompanied
by the name of such assignee and such assignee’s signature block, (ii) the
Affiliate assumes, jointly and severally, in writing, the Buyer’s obligations
hereunder and the Affiliate agrees in writing to be subject to all of the terms
and conditions set forth in this Agreement pursuant to an assignment and
assumption agreement substantially in the form attached hereto as Exhibit J and
made a part hereof (the “Assignment and Assumption Agreement”), (iii) Buyer
shall not be released from its obligations hereunder; and (iv) the assignee to
which Buyer is assigning this Agreement is able to make the representation and
warranty in Section 12.1(b) herein without violating the same. As used in this
Section 15.2, the term “Affiliate” or “Affiliates” means (a) an entity (which
may not consist of more than one entity) that directly or indirectly controls,
is controlled by or is under common control with the Buyer, (b) any fund or
entity sponsored by Buyer, or (c) an entity (which may not consist of more than
one entity) at least a majority of whose economic interest is owned by Buyer;
and the term “control” means the power to direct the management of such entity
through voting rights, ownership or contractual obligations. Any attempted
assignment in violation of the provisions of this Section 15.2 shall be void and
Buyer shall be deemed in default hereunder. Any permitted assignments shall not
relieve the assigning party from its liability under this Agreement. Subject to
the foregoing, and except as provided to the contrary herein, the terms,
covenants, conditions and warranties contained herein and the powers granted
hereby shall inure to the benefit of and bind all parties hereto and their
respective heirs, executors, administrators, successors and assigns, and all
subsequent owners of the Property.
15.3Work Product. Effective upon and in the event of a termination of this
Agreement for any reason, except for any items which are deemed to be
confidential or attorney-client privilege, Buyer shall assign and deliver to
Seller (at no cost to Seller), and does hereby assign without the need for any
further act or instrument (at no cost to Seller), all reports, plans, studies,
documents, written information and the like which has been generated by Buyer’s
third party consultants, whether prior to the Opening of Escrow or during the
period of Escrow in connection with Buyer’s proposed acquisition, development,
use or sale of the Real Property (collectively, the “Work Product”). In such
event, Buyer shall deliver the Work Product which has been assigned to Seller
not later than five (5) days after the date of the termination of this
Agreement. The Work Product shall be fully paid for and shall not be subject to
any lien, encumbrance or claim of any kind. Buyer shall also return all
materials and information
33



--------------------------------------------------------------------------------



(including, without limitation, the Property Information) given to it by Seller
or its consultants during Escrow, in the same condition as delivered to Buyer.
15.4Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Seller or Buyer,
following Buyer’s exercise of the Option in accordance with the terms and
conditions of Section 1.2 hereof, Seller and Buyer hereby agree to perform,
execute and deliver, or cause to be performed, executed and delivered, on the
Closing Date or thereafter any and all such further acts, deeds and assurances
as Buyer or Seller, as the case may be, may reasonably require in order to
consummate fully the transactions contemplated hereunder.
15.5Attorneys’ Fees. If any legal action or any arbitration or other proceeding
is brought or if an attorney is retained for the enforcement of this Agreement
or any portion thereof, or because of any alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover from the other reimbursement
for the reasonable fees of attorneys and other costs (including court costs and
witness fees) incurred by it, in addition to any other relief to which it may be
entitled. The term “prevailing party” means the party obtaining substantially
the relief sought, whether by compromise, settlement or judgment.
15.6Survival of Representations, Warranties, Covenants, Obligations and
Agreements.
(a)Except as otherwise expressly provided below in this Section 15.6, none of
the representations, warranties, covenants, obligations or agreements contained
in this Agreement shall survive the Close of Escrow or the earlier termination
of this Agreement.
(b)Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of Buyer under Sections 4.3.1 and 14 hereof and the provisions of
Sections 4.6, 11.2, 13.2, 15.3, 15.5, 15.17, 15.19 and 15.20 hereof
(collectively, the “Surviving Termination Obligations”) shall survive the
termination of this Agreement without limitation, and any claim based upon any
breach of a representation or warranty, or a breach of a covenant, obligation or
agreement included in any of the Surviving Termination Obligations shall be
actionable and enforceable at any time after the date of the termination of this
Agreement.
(c)Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of Buyer under Sections 4.3.1, 14 and 10.5 hereof, the provisions of
Sections 4.6, 10.1, 10.3, 10.4, 10.8, 11.2, 12.1, 12.2, 12.3, 12.4, and 12.6
that relate to Buyer and the provisions of Sections 15.5, 15.17, 15.19 and 15.20
hereof (collectively, the “Surviving Closing Obligations”) shall survive the
Close of Escrow without limitation, and shall not be merged with the recording
of the Deed, and any claim based upon any breach of a representation or
warranty, or a breach of a covenant, obligation or agreement included in any of
the Surviving Closing Obligations shall be actionable and enforceable at any
time after the Closing.
(d)Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of Seller under Section 14 hereof and the provisions of Section 11.1
hereof (collectively, the “Limited Surviving Closing Obligations”) shall survive
the Close of Escrow
34



--------------------------------------------------------------------------------



and the execution and delivery of the Deed only until June 30, 2020, and any
claim based upon any breach of a representation or warranty, or a breach of a
covenant, obligation or agreement included in any of the Limited Surviving
Closing Obligations shall be actionable and enforceable if and only if notice of
such claim is given to the party which allegedly breached such representation or
warranty, or breached such covenant, obligation or agreement, on or before June
30, 2020. Notwithstanding anything stated to the contrary in this Agreement, in
no event shall Seller’s liability, if any, with respect to any Limited Surviving
Closing Obligations and/or any Surviving Closing Obligations exceed Seven
Hundred Thousand Dollars ($700,000) in the aggregate.
15.7Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties in respect to the subject matter hereof, and the
parties intend for the literal words of this Agreement to govern and for all
prior negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect. The parties further
intend that neither this Agreement nor any of its provisions may be changed,
amended, discharged, waived or otherwise modified orally except only by an
instrument in writing duly executed by the party to be bound thereby. The
parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing, but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the question.
Each party hereto acknowledges that this Agreement accurately reflects the
agreements and understandings of the parties hereto with respect to the subject
matter hereof and hereby waive any claim against the other party which such
party may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement.
15.8Governing Law. This Agreement shall be governed by the laws of the State of
California.
15.9Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
15.10Headings; Construction. The various headings of this Agreement are included
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof. When the context and construction so require,
all words used in the singular herein shall be deemed to have been used in the
plural and the masculine shall include the feminine and the neuter and vice
versa. The use in this Agreement of the term “including” and related terms such
as “include” shall in all cases mean “without limitation.” All references to
“days” in this Agreement shall be construed to mean calendar days unless
otherwise expressly provided and all references to “business days” shall be
construed to mean days on which national banks are open for business.
15.11Time of Essence. Seller and Buyer hereby acknowledge and agree that time is
strictly of the essence with respect to each and every term, condition,
obligation and provision
35



--------------------------------------------------------------------------------



hereof and failure to perform timely any of the terms, conditions, obligations
or provisions hereof by either party shall constitute a material breach of, and
non-curable (but waivable) default under this Agreement by the parties so
failing to perform.
15.12Partial Validity; Severability. If any term or provision of this Agreement
or the application thereof to any person or circumstance shall, to any extent,
be held invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.
15.13No Third-Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and their respective permitted successors and
assigns, and no third party is intended to, or shall have, any rights hereunder.
15.14Waiver of CC Section 1662. Seller and Buyer each expressly waive the
provisions of California Civil Code Section 1662 and hereby agree that the
provisions of Section 5.4 hereof shall govern their obligations in the event of
damage or destruction to the Real Property or condemnation of all or part of the
Real Property.
15.15Joint Product of Parties. This Agreement is the result of arms-length
negotiations between Seller and Buyer and their respective attorneys.
Accordingly, neither party shall be deemed to be the author of this Agreement
and this Agreement shall not be construed against either party.
15.16Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in California, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday, or legal holiday. Unless otherwise expressly provided herein,
the last day of any period of time described herein shall be deemed to end at
5:00 p.m. (California time).
15.17Procedure for Indemnity. The following provisions govern actions for
indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnitor, if the
indemnitee reasonably believes that representation of such indemnitee by the
counsel retained by the indemnitor would be inappropriate due to actual or
potential differing interests between such indemnitee and any other party
represented by such counsel in such proceeding. The failure of indemnitee to
deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is
36



--------------------------------------------------------------------------------



prejudicial to its ability to defend such action, and the omission so to deliver
written notice to the indemnitor will not relieve it of any liability that it
may have to any indemnitee other than under this indemnity. If an indemnitee
settles a claim without the prior written consent of the indemnitor, then the
indemnitor shall be released from liability with respect to such claim unless
the indemnitor has unreasonably withheld such consent.
15.18Waiver of Jury Trial. To the extent permitted by applicable law, the
parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
15.19No Personal Liability. Notwithstanding anything stated to the contrary
herein, Seller’s liability under this Agreement shall be limited to Seller’s
interest in the Property and neither Seller, Seller’s constituent partners
and/or members, Seller’s asset manager, nor Seller’s directors, employees or
agents shall have any personal liability hereunder.
15.20Joint and Several Liability. If Buyer is composed of more than one
individual or entity, all obligations and liabilities of Buyer under this
Agreement shall be joint and several as to each of the individuals or entities
who compose Buyer.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
[Signatures on following pages]





37



--------------------------------------------------------------------------------



“BUYER”
/s/ Hooman Dayani
HOOMAN DAYANI, an individual
/s/ H. Sean Dayani
H. SEAN DAYANI, an individual
/s/ Hank H. Dayani
HANK H. DAYANI, an individual




S-1



--------------------------------------------------------------------------------



“SELLER”
KBSGI VON KARMAN TECH, LLC,
a Delaware limited liability companyBy:KBSGI REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole memberBy:KBSGI REIT PROPERTIES, LLC,
a Delaware limited liability company,
its sole memberBy:KBS GROWTH & INCOME LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole memberBy:KBS GROWTH & INCOME REIT, INC.,
a Maryland corporation,
its general partnerBy:
/s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer





S-2



--------------------------------------------------------------------------------



AGREED TO THIS ____
DAY OF NOVEMBER, 2019,
AS TO PROVISIONS RELATING TO
ESCROW HOLDER:
COMMONWEALTH LAND TITLE
INSURANCE COMPANY
By:_____________________________
Its______________________________

S-3



--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
EXHIBIT A
Description of Real Property
EXHIBIT B
Description of Personal Property
EXHIBIT C
List of Contracts
EXHIBIT D
Form of Tenant Estoppel Certificate
EXHIBIT E
Form of Deed
EXHIBIT F
Form of Assignment of Leases, Contracts and Bill of Sale
EXHIBIT G
Form of FIRPTA Affidavit
EXHIBIT H
Form of Tenant Notice
EXHIBIT I
Form of Option Notice
EXHIBIT J
Form of Assignment and Assumption of Purchase Agreement
SCHEDULE 1-1
Description of New and Pending Lease Transactions (Buyer’s Responsibility)
SCHEDULE 1-2
Description of New and Pending Lease Transactions (Seller’s Responsibility)
SCHEDULE 2
California Natural Hazard Disclosure Statement
SCHEDULE 3
Disclosures









--------------------------------------------------------------------------------



EXHIBIT A
Description of Real Property
(Attached)


A-1



--------------------------------------------------------------------------------



THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF ORANGE, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 4, IN THE CITY OF IRVINE, COUNTY OF ORANGE, STATE OF CALIFORNIA, AS SHOWN
ON A MAP FILED IN BOOK 51, PAGE 45 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.
EXCEPT ALL OIL, OIL RIGHTS, MINERAL RIGHTS, NATURAL GAS, NATURAL GAS RIGHTS, AND
OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR UNDER THE
PARCEL OF LAND HEREINABOVE, DESCRIBED, TOGETHER WITH THE PERPETUAL RIGHT OF
DRILLING, MINING, EXPLORING AND OPERA TING THEREFOR, AND REMOVING THE SAME FROM
SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY
DRILL AND MINE FROM LANDS OTHER THAN THOSE HEREINABOVE DESCRIBED, OIL OR GAS
WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE SUB SURF ACE OF THE LAND
HEREIN ABOVE DESCRIBED, AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY DRILLED
WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR LIMITS
THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND OPERATE
ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE, EXPLORE AND
OPERATE THROUGH THE SURFACE OR THE UPPER 500 FEET OF THE SUBSURFACE OF THE LAND
HEREINABOVE DESCRIBED, AS RESERVED BY THE IRVINE COMPANY, A MICHIGAN
CORPORATION, IN DEED RECORDED OCTOBER 14, 1977 IN BOOK 12415, PAGE 997 OF
OFFICIAL RECORDS.

A-2



--------------------------------------------------------------------------------



EXHIBIT B
Description of Real Property
1.None.

B-1



--------------------------------------------------------------------------------



EXHIBIT C
List of Contracts
(Attached)


C-1



--------------------------------------------------------------------------------



List of Contracts
•Leasing Services Agreement dated November 6, 2017, between KBSGI Von Karman
Tech, LLC and Kristen Annett Realty
•Real Estate Property Management Agreement dated July 31, 2015 between KBSGI Von
Karman Tech, LLC and Stream Realty Partners – Orange County, LP
•Service Contracts
◦Electricity – Annual service agreement between KBSGI Von Karman Tech, LLC and
Constellation.
◦Elevator – Annual service agreement between KBSGI Von Karman Tech, LLC and 5
Star Elevator Services.
◦Exterior Lighting Maintenance – Annual service agreement between KBSGI Von
Karman Tech, LLC and Horizon Lighting.
◦Fire Alarm Monitoring and Inspections – Annual service agreement between KBSGI
Von Karman Tech, LLC and Orr Protection.
◦HVAC Preventative Maintenance – Annual service agreement between KBSGI Von
Karman Tech, LLC and Pacific Rim Mechanical.
◦Interior Plant Maintenance – Annual service agreement between KBSGI Von Karman
Tech, LLC and Natural Ambiance.
◦Janitorial and Day Porter Services – Annual service agreement between KBSGI Von
Karman Tech, LLC and Able Building Services.
◦Landscaping – Annual service agreement between KBSGI Von Karman Tech, LLC and
Brightview.
◦Meter Readings – Annual service agreement between KBSGI Von Karman Tech, LLC
and Breakaway Software expiring on February 28, 2020.
◦Parking Lot Sweeping – Annual service agreement between KBSGI Von Karman Tech,
LLC and RueVac.
◦Pest Control – Annual service agreement between KBSGI Von Karman Tech, LLC and
Western Exterminator.
◦Window Cleaning – Annual service agreement between KBSGI Von Karman Tech, LLC
and South Shore Building Services.
◦Trash Removal – Annual service agreement between KBSGI Von Karman Tech, LLC and
DC Environmental.

C-2



--------------------------------------------------------------------------------



EXHIBIT D
Form of Tenant Estoppel Certificate
(Attached)


D-1



--------------------------------------------------------------------------------



TENANT ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to
_______________________________________, a ________________________________
(“Landlord”), and ________________________, a _____________________________, and
its successors and assigns (collectively, “Buyer”), as of the date of this
estoppel certificate (“Estoppel Certificate”):
A. Tenant is the Lessee under that certain Lease dated ________________ relating
to __________________ (the “Premises”), together with any amendments thereto
(collectively, the “Lease”).
B. The dates of all amendments to the Lease are as follows:
C. There are no other agreements, oral or in writing, between Landlord and
Tenant with respect to the Premises excepted as identified above.
D. The Lease is in full force and effect.
E. To Tenant’s actual knowledge, no default exists under the Lease by Landlord.
F. To Tenant’s actual knowledge, Tenant has no claim or demand against the
Landlord.
G. Monthly base rent is equal to $______ and has been paid through
_________________, 20__.
H. Tenant’s security deposit held by Landlord is $______________________.
I. Tenant has no right or option to purchase any portion of the real property
upon which the Premises are situated.
Tenant acknowledges that this Estoppel Certificate is being given in order to
induce Buyer to purchase the property of which the Premises are a part, and to
take on the obligations of Landlord. Buyer is entitled to rely upon this
Estoppel Certificate.
Dated:__________________, 20__


“TENANT”


By: __________________________________
       __________________________________
(Print Name) (Title)




D-2



--------------------------------------------------------------------------------



EXHIBIT E
Form of Deed
(Attached)


E-1



--------------------------------------------------------------------------------



RECORDING REQUESTED BY:
WHEN RECORDED MAIL TO:
[.................................................................................
]
MAIL TAX STATEMENTS TO:
[.................................................................................
]

(Space Above Line For Recorder’s Use Only)



APN:____________________________
THE UNDERSIGNED GRANTOR DECLARES: DOCUMENTARY TRANSFER TAX IS $______________
_____ Computed on full value of property conveyed, or
_____ Computed on full value less liens and encumbrances remaining at time of
sale.
_____ Unincorporated area _____ City of _______________________________


GRANT DEED
W I T N E S E T H:
FOR AND IN CONSIDERATION of the sum of ________________ Dollars ($____________)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, _______________________________________, a
______________________________ (hereinafter “Grantor”), whose address is
____________________________________, 800 Newport Center Drive, Suite 700,
Newport Beach, CA 92660, Attn: _________________, hereby grants, sells and
conveys onto to _______________________, a ____________________________
(hereinafter “Grantee”), whose address is
____________________________________________________, Attn: _________________,
the lots, tracts, or parcels of land or real property lying, being, and situated
in the City of ________, County of ______, State of ________, more particularly
described in Exhibit A attached hereto and incorporated herein by reference,
together with all improvements thereon and fixtures affixed thereto and all
privileges, easements, tenements and appurtenances thereon or in any way
appertaining to such real property (collectively, the “Property”).
THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO: (a) all liens, encumbrances,
easements, covenants, conditions, and restrictions of record; (b) all interests
of tenants in possession of the Property; (c) all matters that would be revealed
or disclosed in an accurate


E-2



--------------------------------------------------------------------------------



survey of the Property; (d) a lien not yet delinquent for taxes, and any general
or special assessments against the Property; (e) the lien of supplemental taxes
assessed pursuant to Chapter 3-5 commencing with Section 75 of the California
Revenue and Taxation Code, (f) zoning ordinances and regulations and any other
laws, ordinances, or governmental regulations restricting or regulating the use,
occupancy, or enjoyment of the Property; and (g) any exception for liens (and/or
potential liens) for services, labor or materials heretofore or hereafter
furnished to the Property for which Grantee received a credit from the Grantor,
for which Grantee is expressly responsible for payment pursuant to any agreement
entered into by and between Grantor and Grantee, and/or which arises from any
services, labor or materials contracted for by any tenant at the Property and
with respect to which any such tenant is responsible for payment under the terms
of its Lease.
TO HAVE AND TO HOLD the Property with all rights, privileges, appurtenances, and
immunities thereto belonging or in any way appertaining unto the said Grantee
and unto Grantee’s heirs, successors, and assigns forever.
BY ACCEPTING THIS DEED (AS EVIDENCED BY THE RECORDING OF THIS DEED IN THE
OFFICIAL RECORDS OF _______ COUNTY, _______________), GRANTEE ACKNOWLEDGES AND
AGREES THAT GRANTEE IS TAKING THE PROPERTY “AS-IS” AND WITHOUT ANY EXPRESS OR
IMPLIED WARRANTIES (EXCEPT FOR GRANTOR’S EXPRESS REPRESENTATIONS AND WARRANTIES
SET FORTH IN THE PURCHASE AGREEMENT DATED __________________, 200_, ENTERED INTO
BETWEEN GRANTOR AND ________________ (“ORIGINAL GRANTEE”), AS THE SAME HAS BEEN
ASSIGNED BY ORIGINAL GRANTEE TO GRANTEE).
IN WITNESS WHEREOF, the undersigned has executed this Grant Deed as of
_______________ ___, 20__.
____________________________________
a___________________________________
____________________________________


E-3



--------------------------------------------------------------------------------



ACKNOWLEDGEMENT



A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.



State of California
County of )
On before me,
(insert name and title of the officer)
personally appeared
____________________________________________________________________, who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________ (Seal)


E-4



--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION
[ATTACHED]

E-5



--------------------------------------------------------------------------------



EXHIBIT F
Form of Assignment of Leases and
Contracts and
Bill of Sale
(Attached)


F-1



--------------------------------------------------------------------------------



ASSIGNMENT OF LEASES AND CONTRACTS AND BILL OF SALE
This Assignment of Leases and Contracts and Bill of Sale (this “Assignment”) is
executed and delivered as of the ____ day of _________, 20__ (the “Closing
Date”) pursuant to that certain Option Agreement and Escrow Instructions
(“Agreement”) dated ________, 20__, by and between
_____________________________, a _____ ___________________ (“Seller”), and
_______________________, a _____________________ (“Buyer”), covering the real
property described in Exhibit A attached hereto (“Property”).
1.Sale of Personalty. For good and valuable consideration, Seller hereby sells,
transfers, sets over and conveys to Buyer the following (the “Personal
Property”):
(a)Tangible Personalty. All of Seller’s right, title and interest, if any, in
and to all the furniture, fixtures, equipment, and other tangible personal
property listed on Exhibit B attached hereto or otherwise located in or on the
Property to the extent owned by Seller; and
(b)Intangible Personalty. All the right, title and interest of Seller, if any,
in and to assignable licenses and permits relating to the operation of the
Property, assignable guaranties and warranties from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property, and the right to use the name of the Property (if any), but
specifically excluding any right, title or interest of Seller in any trademarks,
service marks and trade names of Seller (including, without limitation, the name
“KBS” or any derivative thereof, or any name that includes the word “KBS” or any
derivative thereof) and with reservation by Seller to use such name in
connection with other property owned by Seller in the vicinity of the Property.
2.Assignment of Leases and Contracts. For good and valuable consideration,
Seller hereby assigns, transfers, sets over and conveys to Buyer, and Buyer
hereby accepts the following:
(a)Leases. All of the Seller’s right, title and interest in and to all tenant
leases relating to the Property, including, without limitation, the tenant
leases listed in Exhibit C-1 and Exhibit C-2 attached hereto (“Leases”);
(b)Contracts and Agreements. Seller’s right, title and interest in and to the
contracts and agreements described in Exhibit D-1 and Exhibit D-2 attached
hereto (the “Contracts”).
3.Assumption. Buyer hereby assumes the obligations of Seller under (a) the
Leases listed on Exhibit C-1 attached hereto arising from and after the Closing
Date, (b) the Leases listed on Exhibit C-2 attached hereto whether arising
before or after the Closing Date, (c) the Contracts listed on Exhibit D-1
attached hereto arising from and after the Closing Date, (d) the Contracts
listed on Exhibit D-2 attached hereto arising before or after the Closing Date,
and (e) that certain leasing agreement dated ______________, entered into by and
between Seller and ____________, but only to the extent of any leasing
commissions hereafter payable thereunder arising out of the lease of space in
the Property by Buyer after the date of this Assignment, and shall defend,
indemnify and hold harmless Seller from and against any liability, damages,
causes of action, expenses, and attorneys’ fees incurred by Seller by reason of
the failure of Buyer to fulfill, perform, discharge, and observe its obligations
with respect to the Leases or the Contracts.


F-2



--------------------------------------------------------------------------------



4.Agreement Applies. Except as may otherwise be provided in the Agreement, the
Contracts and Leases are being assigned and transferred, and the Personal
Property is being transferred, to Buyer on an “as is,” and “where is” basis,
with all faults, and without any representation or warranty, all of which Seller
hereby disclaims, all as more particularly set forth in Section 11.1 of the
Agreement, which Section shall be, and hereby is, incorporated herein by
reference.
5.Counterparts. This Assignment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, with the same effect as if all parties
had signed the same signature page.
6.Attorneys’ Fees. In any action between the parties to enforce any of the terms
or provisions of this Assignment, the prevailing party in the action shall be
entitled to recover from the non-prevailing party, in addition to damages,
injunctive relief or other relief, and its reasonable costs and expenses,
including, without limitation, costs and reasonable attorneys’ fees (including
on appeal).
7.Merger. This Assignment and the Agreement contain the entire understanding
between the parties relating to their subject matter. All prior and
contemporaneous agreements and understandings, whether oral or written, are
superseded by this Assignment and the Agreement. This Assignment may only be
modified in writing executed by both Buyer and Seller. Nothing contained in this
Assignment is intended to terminate or affect the validity of any of the
representations or warranties contained in the Agreement.
8.Joint and Several Liability. All obligations and liabilities of Buyer under
this Assignment shall be joint and several as to each of the individuals or
entities who compose Buyer.
9.Miscellaneous. This Assignment shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successor-in-interest and assigns. If any term or provision of this Assignment
shall be held invalid or unenforceable, the remainder of this Assignment shall
not be affected. This Assignment shall be construed in accordance with and
governed by the laws of the State of California. Nothing in this Assignment
shall impair, limit or lessen any of the rights of the parties with respect to
the provisions of the Agreement which were intended to survive the Closing Date.
Nothing in this Assignment, express or implied, is intended to confer upon any
person or entity, other than the parties hereto and their respective successors
and assigns, any rights or remedies.


F-3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.
[Signature Pages to Follow]


F-4



--------------------------------------------------------------------------------



SELLER:
__________________________________
a_________________________________
__________________________________
BUYER:
__________________________________
a_________________________________
__________________________________
F-5



--------------------------------------------------------------------------------



EXHIBIT A
DESCRIPTION OF PROPERTY
[ATTACHED]


F-6



--------------------------------------------------------------------------------



EXHIBIT B
DESCRIPTION OF TANGIBLE PROPERTY
[ATTACHED]


F-7



--------------------------------------------------------------------------------



EXHIBIT C-1
LIST OF LEASES UNDER WHICH BUYER ASSUMES
OBLIGATIONS AFTER THE CLOSING DATE
[This schedule will include a list of all Leases which exist on the date of the
Agreement, but specifically excluding the Leases listed on Schedule 1 attached
to the Agreement.]
[ATTACHED]


F-8



--------------------------------------------------------------------------------



EXHIBIT C-2
LIST OF LEASES UNDER WHICH BUYER ASSUMES
OBLIGATIONS BEFORE AND AFTER THE CLOSING DATE
[This schedule will include a list of (a) all Leases set forth on Schedule 1 to
the Agreement, if any, (b) all Leases entered into after the date of the
Agreement in accordance with the terms of the Agreement, and (c) all Lease
amendments, expansions and renewals entered into by Seller in accordance with
the terms of the Agreement.]
[ATTACHED]


F-9



--------------------------------------------------------------------------------



EXHIBIT D-1
LIST OF CONTRACTS UNDER WHICH BUYER ASSUMES
OBLIGATIONS AFTER THE CLOSING DATE
[This schedule will include all contracts set forth on Exhibit C attached to the
Agreement and any new service contracts entered into by Seller in accordance
with the terms of the Agreement.]
[ATTACHED]


F-10



--------------------------------------------------------------------------------



EXHIBIT D-2
LIST OF CONTRACTS UNDER WHICH BUYER ASSUMES
OBLIGATIONS BEFORE AND AFTER THE CLOSING DATE
[This schedule will include any new construction contracts entered into by
Seller in connection with the completion of tenant improvement work for tenants
under (a) the Leases set forth on Schedule 1 to the Agreement, if any, (b) all
Leases entered into after the date of the Agreement in accordance with the terms
of the Agreement, and (c) all Lease amendments, expansions and renewals entered
into by Seller in accordance with the terms of the Agreement.]
[ATTACHED]



F-11



--------------------------------------------------------------------------------



EXHIBIT G
Form of FIRPTA Affidavit
(Attached)


G-1



--------------------------------------------------------------------------------



FIRPTA CERTIFICATE
__________________ (“Member”) is the sole owner of ________________ (“Seller”).
Seller, a disregarded entity for U.S. tax purposes, is the transferor of certain
real property more particularly described on Exhibit A attached hereto (the
“Property”).
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax will not be required in connection with the disposition of
the Property pursuant to that certain Option Agreement and Escrow Instructions
dated as of ______________, 20__, by and between ___________________, a
__________ (“Buyer”) and Seller, the undersigned certifies the following on
behalf of Member:
1.Member is not a foreign corporation, foreign Company, foreign trust or foreign
estate, as those terms are defined in the Code and the regulations promulgated
thereunder;
2.Member is not a disregarded entity as defined in Treasury Regulations
§1.1445-2(b)(2)(iii),
3.Member’s U.S. employer identification number is __________, and
4.Member’s address is: 800 Newport Center Drive, Suite 700, Newport Beach,
California 92660.
It is understood that this certificate may be disclosed to the Internal Revenue
Service and that any false statement contained herein could be punished by fine,
imprisonment, or both.
Under penalties of perjury I declare that I have examined the foregoing
certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of Member.
Date: ________________, 20___
______________________________________
G-2



--------------------------------------------------------------------------------



Exhibit A
Legal Description
(Attached)

G-3



--------------------------------------------------------------------------------



EXHIBIT H
Form of Tenant Notice
(Attached)


H-1



--------------------------------------------------------------------------------



NOTICE TO TENANTS
[Date]
[Project Name]
[Address]
[City/State/ZIP]
Dear Tenant:
Notice is hereby given to the tenants of ______________________ (the “Property”)
that ________________________________________, a
________________________________ (“Seller”), the current owner of the Property,
has sold the Property to _______________________, a
_____________________________ (“Buyer”) effective [date of takeover]. Buyer has
assumed all of the obligations of landlord under your lease, including any
obligations with respect to your security deposit, if any, which has been
transferred to Buyer.
Sincerely,
SELLER:
a_________________________________
__________________________________
BUYER:


a_________________________________
__________________________________

H-2



--------------------------------------------------------------------------------



EXHIBIT I
Form of Option Notice
(Attached)


I-1



--------------------------------------------------------------------------------



[INSERT LETTERHEAD]
________________, 20__
VIA EMAIL AND OVERNIGHT COURIER
KBSGI Von Karman Tech, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Tim Helgeson
Email: thelgeson@kbs.com
James Chiboucas, Esq.
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Email: jchiboucas@kbs.com
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, California 92612
Attention: L. Bruce Fischer, Esq.
Email: fischerb@gtlaw.com
Commonwealth Land Title Insurance Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attention: Joy Eaton
Email: joyeaton@cltic.com


I-2



--------------------------------------------------------------------------------



Re: 16842 Von Karman Ave, Irvine, CA 92606 (the “Property”) – Option Notice
Ladies and Gentlemen:
KBSGI VON KARMAN TECH, LLC, a Delaware limited liability company (“Seller”), and
the undersigned, HOOMAN DAYANI, an individual, H. SEAN DAYANI, an individual,
and HANK H. DAYANI, an individual (collectively, the “Buyer”), have heretofore
entered into that certain Option Agreement and Escrow Instructions, dated as of
November ___, 2019 (the “Agreement”), pursuant to the terms of which, among
other things, Seller agreed to grant to Buyer the option to acquire the
Property. Unless expressly defined herein, all capitalized terms used herein
shall have the meaning ascribed to them in the Agreement.
Delivery of this letter shall constitute Buyer’s Option Notice of its election
to exercise the Option, which is being delivered to Seller in accordance with
Section 1.2.1 of the Agreement. As provided for in Section 3.2.1 of the
Agreement, the Deposit shall be delivered to Escrow Holder within two (2)
business days after the date of this Option Notice to Seller.
Sincerely


__________________________________
HOOMAN DAYANI, an individual


__________________________________
H. SEAN DAYANI, an individual


__________________________________
HANK H DAYANI, an individual

I-3



--------------------------------------------------------------------------------



EXHIBIT J
Form of Assignment and Assumption of Purchase Agreement
(Attached)


J-1



--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
This Assignment and Assumption of Purchase Agreement (“Assignment”) is entered
into between _________________________, a ___________________________
(“Assignor”), and _________________________, a ___________________ (“Assignee”),
as of _________, 20__ (“Effective Date”).
RECITALS
A.Pursuant to the terms of that certain [Purchase and Sale Agreement] effective
as of _________, 20__, by and between _____________________, as seller, and
____________, as buyer ([as amended,] the “Purchase Agreement”), Assignor agreed
to acquire the Property (as such term is defined in the Purchase Agreement)
commonly referred to as _________________________________.
B.Assignor desires to assign, without recourse, representation or warranty, all
of its rights, benefits, liabilities and obligations arising under the Purchase
Agreement (and related documents) to Assignee, and Assignee desires to assume
all of said rights, benefits, liabilities and obligations.
NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
1.Recitals. The above recitals are incorporated herein by reference.
2.Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, all of
Assignor’s rights, interests, liabilities and obligations in and to the
Property, and all of Assignor’s rights, interests, liabilities and obligations
under the Purchase Agreement (and related documents) to acquire same to
Assignee. Assignee hereby assumes all such rights, interests, liabilities and
obligations, and joins in all representations, warranties, releases, and
indemnities, of Assignor under the Purchase Agreement (and related documents)
relating to such Property and the Purchase Agreement (and related documents)
assigned to it above.
3.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties’ successors and assigns.
4.Attorneys’ Fees. In the event any party institutes any action or proceeding
against the other party with regard to this Assignment, the prevailing party of
such action shall be entitled to recover from the nonprevailing party (in
addition to all other remedies provided by law) its attorneys’ fees and costs
incurred in such action or proceeding.
5.Release Under Purchase Agreement. Upon consummation of the transactions
contemplated by the Purchase Agreement, Assignor shall be automatically released
from its obligations under the Purchase Agreement.


J-2



--------------------------------------------------------------------------------



6.Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile transmission. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto.
[Signatures to Follow]


J-3



--------------------------------------------------------------------------------



Executed as of the date set forth above.
ASSIGNOR:
[____________________,
a _______________________


By:______________________
Name:___________________
Its:______________________]


J-4



--------------------------------------------------------------------------------



ASSIGNEE:
[____________________,
a _______________________


By:______________________
Name:___________________
Its:______________________]

J-5



--------------------------------------------------------------------------------



SCHEDULE 1-1
Description of New and Pending Lease Transactions (Buyer’s Responsibility)


None.






--------------------------------------------------------------------------------



SCHEDULE 1-2
Description of New and Pending Lease Transactions (Seller’s Responsibility)



TenantSuite #Square FeetRateMonthsFree RentLeasing CommissionTenant Improvement
AllowanceCannon150/2759,651N/AN/AN/AN/A$205,031.71Shawmut1755,223N/AN/AN/AN/A$26,115.00Spec2503,053N/AN/AN/AN/A$8,455.37Spec4509,313N/AN/AN/AN/A$5,780.00









--------------------------------------------------------------------------------



SCHEDULE 2
California Natural Hazard Disclosure Statement
(Attached)







--------------------------------------------------------------------------------



California Natural Hazard Disclosure Statement
NATURAL HAZARD DISCLOSURE STATEMENT
The Seller discloses the following information with the knowledge that even
though this is not a warranty, prospective buyers may rely on this information
in deciding whether and on what terms to purchase the subject property. Seller
hereby authorizes any agent(s) representing any principal(s) in this action to
provide a copy of this statement to any person or entity in connection with any
actual or anticipated sale of the property.
THE FOLLOWING ARE DISCLOSURES MADE BY THE SELLER AND HIS OR HER AGENT(S) BASED
ON THEIR ACTUAL KNOWLEDGE AND MAPS DRAWN BY THE STATE. THIS INFORMATION IS A
DISCLOSURE AND IS NOT INTENDED TO BE PART OF ANY CONTRACT BETWEEN THE PURCHASER
AND THE SELLER.
The disclosures made in this Natural Hazard Disclosure Statement are based upon
information provided by an independent third party as a substitute disclosure
pursuant to California Civil Code 1102.4. Seller has not independently verified
the information contained herein, but is not personally aware of any errors or
inaccuracies in the information contained herein.
WITH RESPECT TO THE REAL PROPERTY DESCRIBED IN EXHIBIT A ATTACHED HERETO, THIS
REAL PROPERTY LIES WITHIN THE FOLLOWING HAZARDOUS AREA(S):
A VERY HIGH FIRE HAZARD SEVERITY ZONE pursuant to Section 51178 or 51179 of the
Government Code. The owner of this property is subject to the maintenance
requirements of Section 51182 of the Government Code.
Yes___________ No___________
A WILDLAND AREA THAT MAY CONTAIN SUBSTANTIAL FOREST FIRE RISKS AND HAZARDS
pursuant to Section 4125 of the Public Resources Code. The owner of this
property is subject to the maintenance requirements of Section 4291 of the
Public Resources Code. Additionally, it is not the state’s responsibility to
provide fire protection services to any building or structure located within the
wildlands unless the Department of Forestry and Fire Protection has entered into
a cooperative agreement with a local agency for those purposes pursuant to
Section 4142 of the Public Resources Code.
Yes___________ No___________
AN EARTHQUAKE FAULT ZONE pursuant to Section 2622 of the Public Resources Code.
Yes___________ No___________
A SEISMIC HAZARD ZONE pursuant to Section 2696 of the Public Resources Code.







--------------------------------------------------------------------------------



Yes (Landslide Zone)    Yes (Liquefaction Zone)__  No__
Map not yet released by State___
A SPECIAL FLOOD HAZARD AREA (Zone ‘A’) designated by the Federal Emergency
Management Agency.
Yes___________ No___________ Do not know/information not available from local
jurisdiction ____________
AN AREA OF POTENTIAL FLOODING shown on an inundation map pursuant to Section
8589.5 of the Government Code.
Yes___________ No___________ Do not know/information not available from local
jurisdiction ____________
THESE HAZARDS MAY LIMIT YOUR ABILITY TO DEVELOP THE REAL PROPERTY, TO OBTAIN
INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A DISASTER.
THE MAPS ON WHICH THESE DISCLOSURES ARE BASED ESTIMATE WHERE NATURAL HAZARDS
EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF WHETHER OR NOT A PROPERTY WILL BE
AFFECTED BY A NATURAL DISASTER. PURCHASER(S) AND SELLER(S) MAY WISH TO OBTAIN
PROFESSIONAL ADVICE REGARDING THOSE HAZARDS.
PURCHASER ACKNOWLEDGES AND AGREES THAT THIS NATURAL HAZARD DISCLOSURE STATEMENT
IS BEING DELIVERED TO COMPLY WITH APPLICABLE LAW AND DOES NOT, AND IS NOT
INTENDED TO, CONSTITUTE REPRESENTATIONS AND WARRANTIES FROM SELLER.
[SIGNATURES ON NEXT PAGE]







--------------------------------------------------------------------------------



Subject to the terms set forth above, Seller certifies that the information
herein is true and correct to the best of the Seller’s actual knowledge as of
the date signed by the Seller.

SELLER:By:By:____________________
Name: _________________
Title:___________________Date








--------------------------------------------------------------------------------



Purchaser certifies that it has read and understands this document.
PURCHASER:
__________________________
a_________________________
__________________________






--------------------------------------------------------------------------------



SCHEDULE 3
Disclosures


1.None



